Exhibit 10.5

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into on March 15, 2010
to be effective as of the date of consummation of the Plan of Reorganization (as
defined below) (the “Effective Date”), by and among Aventine Renewable Energy
Holdings, Inc. (together with its successors and assigns the “Company”) and
Thomas Manuel (“Executive”).

 

WHEREAS, the Company desires to employ Executive as Chief Executive Officer of
the Company after the consummation of the Company’s plan of reorganization under
Section 1121 of Title 11 of the United States Code (the “Plan of
Reorganization”);

 

WHEREAS, Executive desires to accept such employment, subject to the terms and
provisions of this Agreement; and

 

WHEREAS, this Agreement is expressly contingent upon the consummation of the
Plan of Reorganization;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (collectively, the “Parties”)
agree as follows:

 


1.                                       TERM OF EMPLOYMENT. THE COMPANY HEREBY
AGREES TO EMPLOY EXECUTIVE UNDER THIS AGREEMENT, AND EXECUTIVE HEREBY ACCEPTS
SUCH EMPLOYMENT, FOR THE “TERM OF EMPLOYMENT” WHICH SHALL COMMENCE AS OF THE
EFFECTIVE DATE AND SHALL END ON DECEMBER 31, 2012.


 


2.                                       POSITION, DUTIES AND RESPONSIBILITIES.


 


(A)                                  DURING THE TERM OF EMPLOYMENT, EXECUTIVE
SHALL SERVE AS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY; SHALL HAVE ALL
AUTHORITIES, DUTIES AND RESPONSIBILITIES CUSTOMARILY EXERCISED BY AN INDIVIDUAL
SERVING IN THOSE POSITIONS IN ENTERPRISES OF A SIMILAR SIZE AND STRUCTURE; SHALL
BE ASSIGNED NO AUTHORITIES, DUTIES OR RESPONSIBILITIES THAT ARE INCONSISTENT
WITH, OR THAT IMPAIR HIS ABILITY TO DISCHARGE, THE FOREGOING AUTHORITIES, DUTIES
AND RESPONSIBILITIES; AND SHALL REPORT SOLELY AND DIRECTLY TO THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”).


 


(B)                                 EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF
HIS BUSINESS TIME AND EFFORTS TO THE AFFAIRS OF THE COMPANY; PROVIDED, HOWEVER,
THAT WHILE EMPLOYED BY THE COMPANY, EXECUTIVE MAY SERVE AS A MEMBER OF THE BOARD
OF DIRECTORS OF ANY FOR-PROFIT COMPANY WITH THE CONSENT OF THE BOARD (WHICH WILL
NOT BE UNREASONABLY WITHHELD).  IN ADDITION, WITHOUT APPROVAL OF THE BOARD,
EXECUTIVE MAY (I) SERVE ON THE BOARDS OF DIRECTORS OF ANY NOT-FOR-PROFIT ENTITY,
(II) SERVE IN ANY CAPACITY WITH RESPECT TO ANY CIVIC, EDUCATIONAL, PROFESSIONAL
OR CHARITABLE ORGANIZATION, AND (III) MANAGE HIS AND HIS FAMILY’S PERSONAL
INVESTMENTS.  EXECUTIVE MAY ALSO CONTINUE TO PROVIDE SERVICES AS MANAGING
DIRECTOR OF INTERNATIONAL STRATEGY ADVISORS AND MAY RETAIN ALL COMPENSATION
EARNED THEREFROM; PROVIDED, THAT SUCH SERVICES DO NOT MATERIALLY INTERFERE OR
CONFLICT WITH THE PERFORMANCE OF HIS DUTIES TO THE COMPANY OR CREATE A BUSINESS
CONFLICT WITH THE COMPANY.


 


(C)                                  UPON EXPIRATION OF THE TERM OF EMPLOYMENT
OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, UPON THE REQUEST OF
THE BOARD, EXECUTIVE SHALL RESIGN, IN WRITING, FROM ANY POSITIONS HE THEN HOLDS
WITH THE COMPANY, INCLUDING MEMBERSHIP ON ANY BOARDS.

 

1

--------------------------------------------------------------------------------


 


3.                                       PRINCIPAL PLACE OF BUSINESS. 
EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS, AND TO THE EXTENT DETERMINED BY
EXECUTIVE, THE COMPANY’S COMMODITIES OPERATIONS AND OTHER EXECUTIVE OFFICES,
SHALL BE LOCATED IN AN OFFICE OF THE COMPANY THAT THE COMPANY WILL HAVE
ESTABLISHED AND STAFFED IN DALLAS, TEXAS PRIOR TO THE EFFECTIVE DATE.  EXECUTIVE
AGREES TO TRAVEL ON BEHALF OF THE COMPANY AS REASONABLY NECESSARY TO PERFORM HIS
DUTIES UNDER THIS AGREEMENT, INCLUDING TO THE COMPANY’S OFFICES IN PEKIN,
ILLINOIS, TO WHICH EXECUTIVE ACKNOWLEDGES HE MAY BE REQUIRED TO TRAVEL ON A
REGULAR BASIS.  THE COMPANY WILL PAY, OR REIMBURSE EXECUTIVE IN ACCORDANCE WITH
SECTION 4(F) BELOW, FOR ALL REASONABLE AND NECESSARY COSTS IN CONNECTION WITH
SUCH TRAVEL (INCLUDING TAX GROSS-UPS FOR ANY INCOME TAX EXECUTIVE INCURS IN
CONNECTION WITH SUCH COSTS OR SUCH GROSS-UP).


 


4.                                       COMPENSATION AND BENEFITS.


 


(A)                                  BASE SALARY. COMMENCING AS OF THE EFFECTIVE
DATE, THE COMPANY SHALL PAY EXECUTIVE AN ANNUALIZED BASE SALARY OF $500,000
(“BASE SALARY”), PAYABLE IN ACCORDANCE WITH THE REGULAR PAYROLL PRACTICES
APPLICABLE TO SENIOR EXECUTIVES OF THE COMPANY.  EXECUTIVE’S BASE SALARY SHALL
BE REVIEWED BY THE BOARD FOR POSSIBLE INCREASE NO LESS FREQUENTLY THAN ANNUALLY
DURING THE TERM OF EMPLOYMENT AND ANY INCREASED BASE SALARY SHALL CONSTITUTE
“BASE SALARY” FOR PURPOSES HEREOF.  THE BASE SALARY (INCLUDING AS INCREASED
PURSUANT TO THE PRECEDING SENTENCE) SHALL NOT BE DECREASED AT ANY TIME DURING
THE TERM OF EMPLOYMENT.


 


(B)                                 ANNUAL BONUS. EXECUTIVE WILL BE ENTITLED TO
RECEIVE AN ANNUAL BONUS EACH YEAR DURING THE TERM OF EMPLOYMENT WITH A TARGET
EQUAL TO AT LEAST 125% OF EXECUTIVE’S BASE SALARY FOR THE APPLICABLE YEAR (EACH
A “BONUS”) BASED ON REASONABLY ATTAINABLE GOALS AS DETERMINED BY THE BOARD OR
ITS COMPENSATION COMMITTEE AFTER CONSULTATION WITH EXECUTIVE.  THERE WILL ALSO
BE THRESHOLD AND MAXIMUM LEVELS FOR ACHIEVEMENT BELOW AND ABOVE TARGET AS
DETERMINED BY THE BOARD OR ITS COMPENSATION COMMITTEE AFTER CONSULTATION WITH
EXECUTIVE. NOTWITHSTANDING THE FOREGOING, EXECUTIVE’S BONUS FOR FISCAL YEAR 2010
WILL NOT BE LESS THAN $250,000 (THE “GUARANTEED BONUS”).  BONUSES WILL BE PAID
IN ACCORDANCE WITH THE COMPANY’S BONUS POLICY AS IN EFFECT FROM TIME TO TIME IN
THE YEAR FOLLOWING THE YEAR FOR WHICH THE BONUS IS EARNED, BUT IN NO EVENT LATER
THAN MARCH 15 OF SUCH FOLLOWING YEAR.


 


(C)                                  INDUCEMENT BONUS.  ON THE EFFECTIVE DATE,
THE COMPANY SHALL PAY EXECUTIVE A LUMP SUM CASH AMOUNT OF $500,000.


 


(D)                                 EMPLOYEE BENEFITS. DURING THE TERM OF
EMPLOYMENT, EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE BENEFIT
PLANS AND PROGRAMS OFFERED BY THE COMPANY TO SENIOR EXECUTIVES OF THE COMPANY,
AND, SUBJECT TO THE ELIGIBILITY REQUIREMENTS FOR PARTICIPATION THEREIN, ANY
EMPLOYEE BENEFIT PLANS AND PROGRAMS WHICH THE COMPANY MAY ADOPT FROM TIME TO
TIME GENERALLY FOR ITS EMPLOYEES.


 


(E)                                  VACATIONS. DURING THE TERM OF EMPLOYMENT,
EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS’ PAID VACATION PER YEAR TO BE
ACCRUED AND TAKEN IN ACCORDANCE WITH THE COMPANY’S NORMAL VACATION POLICIES.


 


(F)                                    LEGAL FEES.  THE COMPANY SHALL EITHER PAY
OR REIMBURSE EXECUTIVE (AS ELECTED BY THE COMPANY) FOR ALL REASONABLE LEGAL FEES
AND EXPENSES INCURRED BY EXECUTIVE IN CONNECTION

 

2

--------------------------------------------------------------------------------



 


WITH THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT (INCLUDING, THE NEGOTIATION
AND PREPARATION OF THE PRE-EMERGENCE AND POST-EMERGENCE TERM SHEETS) IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICIES, AND THE EXECUTIVE
SHALL RECEIVE A GROSS-UP PAYMENT FOR ANY INCOME TAX EXECUTIVE INCURS IN
CONNECTION WITH SUCH PAYMENT OR REIMBURSEMENT AND THE GROSS-UP.


 


(G)                                 REIMBURSEMENT OF BUSINESS AND OTHER
EXPENSES. DURING THE TERM OF EMPLOYMENT, EXECUTIVE IS AUTHORIZED TO INCUR
REASONABLE EXPENSES, INCLUDING, WITHOUT LIMITATION, EXPENSES FOR TRAVEL,
ENTERTAINMENT AND OTHER ORDINARY AND NECESSARY ACTIVITIES, IN CARRYING OUT HIS
DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT, AND THE COMPANY SHALL PROMPTLY
REIMBURSE HIM FOR ALL SUCH EXPENSES SUBJECT TO DOCUMENTATION AND SUBJECT TO THE
EXPENSE REIMBURSEMENT POLICIES OF THE COMPANY RELATING TO EXPENSE REIMBURSEMENT.


 


5.                                       EQUITY ARRANGEMENTS.


 


(A)                                  EQUITY AWARDS.  ON THE EFFECTIVE DATE, THE
COMPANY WILL GRANT THE FOLLOWING EQUITY AWARDS TO EXECUTIVE:  (I) STOCK OPTIONS
TO PURCHASE 128,250 SHARES OF THE COMPANY’S COMMON STOCK (THE “COMMON STOCK”)
(THE “OPTIONS”), (II) 42,750 RESTRICTED SHARES OF COMMON STOCK (THE “RESTRICTED
STOCK”) AND (III) 128,250 RESTRICTED STOCK UNITS (THE “RSUS,” AND TOGETHER WITH
THE OPTIONS AND THE RESTRICTED STOCK, THE “EQUITY AWARDS”).  THE EQUITY AWARDS
SHALL BE GRANTED PURSUANT TO THE COMPANY’S 2010 EQUITY INCENTIVE PLAN (THE
“INCENTIVE PLAN”).  THE COMPANY WILL TAKE SUCH ACTIONS AS ARE NECESSARY TO
PROVIDE THAT ON, OR AS SOON AS REASONABLY PRACTICABLE FOLLOWING, THE EFFECTIVE
DATE, BUT IN NO EVENT LATER THAN NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE,
THE SHARES OF COMMON STOCK AVAILABLE FOR AWARDS UNDER THE INCENTIVE PLAN,
INCLUDING UNDER THE EQUITY AWARDS, ARE FULLY REGISTERED FOR RESALE ON A FORM S-8
OR TO THE EXTENT OTHERWISE SO REGISTERED IN CONNECTION WITH THE GENERAL
REGISTRATION OF COMMON STOCK.  IN THE EVENT SUCH REGISTRATION OCCURS FOLLOWING
THE EFFECTIVE DATE IT SHALL INCLUDE A RESALE PROSPECTUS WITH REGARD TO THE
RESTRICTED STOCK.


 


(B)                                 VESTING.


 


(I)                                     TIME-BASED VESTING. THE OPTIONS AND TWO
THIRDS OF THE RSUS SHALL VEST 25% ON THE EFFECTIVE DATE, 25% ON EACH OF THE
FIRST TWO ANNIVERSARIES OF THE EFFECTIVE DATE AND 25% ON DECEMBER 31, 2012, THE
RESTRICTED STOCK SHALL VEST 50% ON THE EFFECTIVE DATE AND 50% ON THE FIRST
ANNIVERSARY THEREOF AND THE REMAINING RSUS SHALL VEST 50% ON THE SECOND
ANNIVERSARY OF THE EFFECTIVE DATE AND 50% ON DECEMBER 31, 2012, SUBJECT IN ALL
CASES TO EXECUTIVE’S CONTINUING EMPLOYMENT WITH THE COMPANY ON SUCH DATES.


 


(II)                                  ACCELERATED VESTING.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT OF (A) A CHANGE IN CONTROL (AS DEFINED BELOW) OF THE
COMPANY, THEN 100% OF THE EQUITY AWARDS SHALL VEST, AND THE OPTIONS WILL REMAIN
EXERCISABLE FOR THE REMAINDER OF THE OPTION TERM (AS DEFINED BELOW), OR (B) A
TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE (AS DEFINED
BELOW), OR EXECUTIVE’S RESIGNATION WITH GOOD REASON (AS DEFINED BELOW), THEN
100% OF THE EQUITY AWARDS SHALL VEST, AND THE OPTIONS WILL REMAIN EXERCISABLE
FOR THE APPLICABLE PERIOD SET FORTH IN SECTION 8(D)(III).


 


(C)                                  OPTIONS.  THE OPTIONS WILL HAVE THE
FOLLOWING TERMS:

 

3

--------------------------------------------------------------------------------



 


(I)                                     EXERCISE PRICE.  THE EXERCISE PRICE OF
EACH SHARE OF COMMON STOCK UNDERLYING AN OPTION SHALL BE EQUAL TO THE PER SHARE
FAIR MARKET VALUE OF THE COMMON STOCK ON THE EFFECTIVE DATE AS DETERMINED BY THE
BOARD IN ITS SOLE DISCRETION IN A MANNER THAT COMPLIES WITH THE REQUIREMENTS OF
SECTION 409A OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), AND THE
REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER (“CODE SECTION 409A”).


 


(II)                                  OPTION TERM. THE TERM OF THE OPTIONS SHALL
EXPIRE TEN (10) YEARS FOLLOWING THE EFFECTIVE DATE (THE “OPTION TERM”).


 


(III)                               EXERCISE.  TO THE EXTENT VESTED, THE OPTIONS
MAY BE EXERCISED BY EXECUTIVE IN WHOLE OR IN PART AT ANY TIME AND FROM TIME TO
TIME DURING THE OPTION TERM BY GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY
SPECIFYING THE NUMBER OF SHARES OF COMMON STOCK TO BE ACQUIRED.  SUCH NOTICE
SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE AS FOLLOWS: (I) IN
CASH OR BY CHECK, BANK DRAFT OR MONEY ORDER PAYABLE TO THE ORDER OF THE COMPANY;
(II) THROUGH A CASHLESS EXERCISE WHEREBY THE COMPANY REDUCES THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE WITH A VALUE EQUAL TO THE
APPLICABLE EXERCISE PRICE AND WITHHOLDING, (III) SOLELY TO THE EXTENT PERMITTED
BY APPLICABLE LAW, IF THE COMMON STOCK IS THEN TRADED ON A SECURITIES EXCHANGE
OR SYSTEM IN THE UNITED STATES, THROUGH A PROCEDURE WHEREBY EXECUTIVE DELIVERS
IRREVOCABLE INSTRUCTIONS TO A BROKER REASONABLY ACCEPTABLE TO THE COMMITTEE
ESTABLISHED UNDER THE INCENTIVE PLAN (THE “COMMITTEE”) TO DELIVER PROMPTLY TO
THE COMPANY AN AMOUNT EQUAL TO THE PURCHASE PRICE; OR (IV) ON SUCH OTHER TERMS
AND CONDITIONS AS MAY BE ACCEPTABLE TO THE COMMITTEE.


 


(IV)                              POST-TERMINATION EXERCISE PERIODS.  ANY VESTED
OPTIONS HELD BY EXECUTIVE AS OF HIS TERMINATION SHALL REMAIN EXERCISABLE FOR THE
PERIODS SPECIFIED BELOW UNDER SECTIONS 8(A)(VII), 8(C)(II) OR 8(D)(III), AS
APPLICABLE.


 


(D)                                 RSUS.  THE VESTED PORTION OF THE RSUS SHALL
BE DISTRIBUTED TO THE EXECUTIVE IN SHARES OF COMMON STOCK ON THE EARLIER OF
(X) THE SIXTIETH (60TH) DAY FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
OR (Y) THE DATE ON WHICH A CHANGE IN CONTROL OCCURS.


 


6.                                       TERMINATION OF EMPLOYMENT. EXECUTIVE’S
EMPLOYMENT HEREUNDER MAY BE TERMINATED DURING THE TERM OF EMPLOYMENT UNDER THE
FOLLOWING CIRCUMSTANCES AND ANY SUCH TERMINATION SHALL NOT BE, NOR DEEMED TO BE,
A BREACH OF THIS AGREEMENT:


 


(A)                                  DEATH. EXECUTIVE’S EMPLOYMENT HEREUNDER
SHALL TERMINATE AUTOMATICALLY UPON EXECUTIVE’S DEATH.


 


(B)                                 DISABILITY.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR DISABILITY BY PROVIDING
EXECUTIVE WITH A NOTICE OF TERMINATION (AS DEFINED BELOW) AT LEAST THIRTY (30)
DAYS PRIOR TO SUCH TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY”
SHALL MEAN EXECUTIVE’S BECOMING INCAPACITATED BY REASON OF SICKNESS, ACCIDENT OR
OTHER PHYSICAL OR MENTAL INCAPACITY AND HAVING BEEN UNABLE TO PERFORM HIS NORMAL
DUTIES FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS AS A RESULT THEREOF.

 

4

--------------------------------------------------------------------------------



 


(C)                                  FOR CAUSE. THE COMPANY SHALL HAVE THE RIGHT
TO TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE BY PROVIDING EXECUTIVE WITH A
NOTICE OF TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
(I) WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF A MATERIAL NATURE BY EXECUTIVE IN
THE PERFORMANCE OF HIS DUTIES; (II) EXECUTIVE’S BEING CONVICTED OF, OR PLEADING
GUILTY OR NOLO CONTENDERE TO A FELONY (OTHER THAN A TRAFFIC VIOLATION);
(III) EXECUTIVE’S WILLFUL THEFT OR EMBEZZLEMENT FROM THE COMPANY OR ITS
AFFILIATES; (IV) WILLFUL AND SUBSTANTIAL FAILURE OF EXECUTIVE TO PERFORM HIS
DUTIES OR ANY OTHER MATERIAL BREACH BY EXECUTIVE OF ANY MATERIAL PROVISION OF
THIS AGREEMENT, WHICH IS NOT CURED (IF CURABLE) BY EXECUTIVE WITHIN THIRTY (30)
DAYS FOLLOWING HIS RECEIPT OF WRITTEN NOTICE THEREOF.  FOR THE PURPOSES OF THIS
DEFINITION, NO ACT, OR FAILURE TO ACT, ON THE PART OF EXECUTIVE SHALL BE
CONSIDERED “WILLFUL,” UNLESS DONE, OR OMITTED TO BE DONE, BY HIM IN BAD FAITH
AND WITHOUT REASONABLE BELIEF THAT HIS ACTION OR OMISSION WAS IN, OR NOT OPPOSED
TO, THE BEST INTEREST OF THE COMPANY (INCLUDING REPUTATIONALLY). 
NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY NOT TERMINATE EXECUTIVE FOR CAUSE
UNLESS PRIOR TO SUCH TERMINATION: (X) EXECUTIVE IS GIVEN FIVE (5) BUSINESS DAYS
WRITTEN NOTICE SPECIFYING THE ALLEGED CAUSE EVENT AND IS ENTITLED TO APPEAR WITH
COUNSEL UPON WRITTEN REQUEST, MADE WITHIN FIVE (5) BUSINESS DAYS OF RECEIVING
SUCH NOTICE, BEFORE A MEETING OF THE FULL BOARD, WHICH MAY BE TELEPHONIC, WITHIN
A REASONABLE TIME AFTER SUCH REQUEST TO PRESENT INFORMATION REGARDING HIS VIEWS
ON THE CAUSE EVENT, AND (Y) AFTER SUCH MEETING OR EXECUTIVE’S FAILURE TO REQUEST
SUCH A MEETING, THERE IS A MAJORITY VOTE OF THE FULL BOARD (EXCLUDING EXECUTIVE)
TO TERMINATE EXECUTIVE FOR CAUSE.  AFTER PROVIDING THE NOTICE IN FOREGOING
SENTENCE, THE BOARD MAY SUSPEND EXECUTIVE WITH FULL PAY AND BENEFITS UNTIL A
FINAL DETERMINATION HAS BEEN MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH
ABOVE.


 


(D)                                 WITHOUT CAUSE.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY TIME BY
PROVIDING EXECUTIVE WITH A NOTICE OF TERMINATION.


 


(E)                                  BY EXECUTIVE FOR GOOD REASON.  EXECUTIVE
SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT HEREUNDER FOR GOOD REASON BY
PROVIDING THE COMPANY WITH A NOTICE OF TERMINATION.  FOR PURPOSES OF THIS
AGREEMENT, EXECUTIVE SHALL HAVE “GOOD REASON” TO TERMINATE HIS EMPLOYMENT
HEREUNDER IF, WITHOUT EXECUTIVE’S WRITTEN CONSENT, ANY OF THE FOLLOWING EVENTS
OCCURS THAT ARE NOT CURED BY THE COMPANY WITHIN THIRTY (30) DAYS OF WRITTEN
NOTICE SPECIFYING THE OCCURRENCE SUCH GOOD REASON EVENT, WHICH NOTICE SHALL BE
GIVEN BY EXECUTIVE TO THE COMPANY WITHIN NINETY (90) DAYS AFTER THE OCCURRENCE
OF THE GOOD REASON EVENT: (I) A MATERIAL DIMINUTION IN EXECUTIVE’S THEN
AUTHORITY, DUTIES OR RESPONSIBILITIES; (II) A MATERIAL DIMINUTION IN EXECUTIVE’S
REPORTING REQUIREMENTS SUCH THAT EXECUTIVE IS NO LONGER REPORTING TO THE BOARD;
(III) A MATERIAL DIMINUTION IN EXECUTIVE’S BASE SALARY; (IV) A RELOCATION OF
EXECUTIVE’S PRINCIPAL BUSINESS LOCATION TO A LOCATION OUTSIDE OF DALLAS, TEXAS;
OR (V) ANY MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY.  EXECUTIVE’S
TERMINATION HEREUNDER FOR GOOD REASON SHALL NOT OCCUR LATER THAN ONE HUNDRED
EIGHTY (180) DAYS FOLLOWING THE INITIAL DATE ON WHICH THE EVENT EXECUTIVE CLAIMS
CONSTITUTES GOOD REASON OCCURRED.


 


(F)                                    BY EXECUTIVE WITHOUT GOOD REASON. 
EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT HEREUNDER WITHOUT
GOOD REASON BY PROVIDING THE COMPANY WITH A NOTICE OF TERMINATION AT LEAST
THIRTY (30) DAYS PRIOR TO SUCH TERMINATION.

 

5

--------------------------------------------------------------------------------



 


(G)                                 DUE TO EXPIRATION OF THE TERM OF
EMPLOYMENT.  THE TERM OF EMPLOYMENT SHALL AUTOMATICALLY TERMINATE UPON THE
EXPIRATION OF THE TERM OF EMPLOYMENT IN ACCORDANCE WITH SECTION 1 HEREOF.


 


7.                                       TERMINATION PROCEDURE.


 


(A)                                  NOTICE OF TERMINATION.  ANY TERMINATION OF
EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY EXECUTIVE DURING THE TERM OF
EMPLOYMENT (OTHER THAN TERMINATION PURSUANT TO SECTION 6(A)) SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 14 HEREOF.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND, IN THE EVENT OF A TERMINATION UNDER
SECTIONS 6(B), 6(C) OR 6(E) ABOVE, SHALL SET FORTH IN REASONABLE DETAIL THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED.


 


(B)                                 DATE OF TERMINATION.  “DATE OF TERMINATION”
SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH, THE DATE OF
HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
SECTION 6(B), THE THIRTY-FIRST (31ST) DAY AFTER THE NOTICE OF TERMINATION IS
PROVIDED TO EXECUTIVE (PROVIDED THAT EXECUTIVE SHALL NOT HAVE RETURNED TO THE
SUBSTANTIAL PERFORMANCE OF HIS DUTIES ON A FULL-TIME BASIS DURING THE THIRTY
(30) DAY PERIOD FOLLOWING THE NOTICE OF TERMINATION), (III) IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 6(F), THE THIRTY-FIRST (31ST) DAY
AFTER THE NOTICE OF TERMINATION IS PROVIDED TO THE COMPANY; AND (IV) IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, THE DATE THE NOTICE
OF TERMINATION IS GIVEN OR ANY LATER DATE SET FORTH IN SUCH NOTICE OF
TERMINATION AS THE EFFECTIVE DATE OF TERMINATION.


 


8.                                       COMPENSATION UPON TERMINATION.  UPON
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, THE COMPANY SHALL PROVIDE EXECUTIVE
WITH THE PAYMENTS AND BENEFITS SET FORTH BELOW.  THE PAYMENTS AND BENEFITS
DESCRIBED HEREIN SHALL BE IN LIEU OF, AND EXECUTIVE HEREBY WAIVES HIS RIGHTS TO
RECEIVE, ANY OTHER SEVERANCE OR TERMINATION BENEFITS THAT EXECUTIVE MAY
OTHERWISE BE ELIGIBLE TO RECEIVE UNDER ANY POLICY, PLAN OR PROGRAM MAINTAINED BY
THE COMPANY OR AS OTHERWISE MANDATED BY LAW (TO THE EXTENT SUCH LEGAL RIGHTS MAY
BE WAIVED BY EXECUTIVE).


 


(A)                                  DEATH OR DISABILITY.  IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED DUE TO HIS DEATH OR IS TERMINATED BY THE COMPANY DUE TO
DISABILITY DURING THE TERM OF EMPLOYMENT:


 


(I)                                     THE COMPANY SHALL PAY TO EXECUTIVE (OR
HIS BENEFICIARIES) ANY ACCRUED BUT UNPAID BASE SALARY EARNED THROUGH THE DATE OF
TERMINATION, PAYABLE IN ACCORDANCE WITH THE REGULAR PAYROLL PRACTICES APPLICABLE
TO SENIOR EXECUTIVES OF THE COMPANY;


 


(II)                                  AT THE TIME THAT THE BONUS WOULD OTHERWISE
BE PAID IN ACCORDANCE WITH SECTION 4(B) HEREOF, THE COMPANY SHALL PAY TO
EXECUTIVE (OR HIS BENEFICIARIES) ANY EARNED BUT UNPAID BONUS IN RESPECT OF ANY
COMPLETED YEAR PRECEDING THE YEAR IN WHICH SUCH TERMINATION OCCURS (THE “ACCRUED
BONUS”);

 

6

--------------------------------------------------------------------------------



 


(III)                               THE COMPANY SHALL REIMBURSE EXECUTIVE
PURSUANT TO SECTION 4(F) FOR ANY BUSINESS EXPENSES INCURRED THROUGH, BUT NOT
REIMBURSED PRIOR TO, THE DATE OF TERMINATION;


 


(IV)                              WITHIN TEN (10) DAYS FOLLOWING THE DATE OF
TERMINATION, THE COMPANY SHALL PAY TO EXECUTIVE A PAYMENT FOR HIS ACCRUED BUT
UNUSED VACATION THROUGH THE DATE OF TERMINATION;


 


(V)                                 THE COMPANY SHALL PAY OR PROVIDE TO
EXECUTIVE SUCH VESTED ACCRUED BENEFITS, IF ANY, AS TO WHICH EXECUTIVE MAY BE
ENTITLED UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS AND PROGRAMS APPLICABLE TO
EXECUTIVE AS OF THE DATE OF TERMINATION (OTHER THAN ANY SEVERANCE PAY PLAN),
WHICH SHALL BE PAID OR PROVIDED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE
PLAN OR PROGRAM (CLAUSES (I) — (V) COLLECTIVELY REFERRED TO AS THE “ACCRUED
OBLIGATIONS”);


 


(VI)                              EXECUTIVE OR HIS BENEFICIARY, LEGAL
REPRESENTATIVE OR ESTATE SHALL RECEIVE AN AMOUNT EQUAL TO THE PRODUCT OF (X) AND
(Y), WHERE (X) IS THE BONUS, IF ANY, THAT WOULD HAVE BEEN PAID TO EXECUTIVE IN
RESPECT OF THE YEAR IN WHICH SUCH TERMINATION OCCURRED, BASED ON ACTUAL
PERFORMANCE FOR THE YEAR OF TERMINATION, AND (Y) IS A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED BY THE COMPANY DURING THE
CALENDAR YEAR IN WHICH SUCH TERMINATION OCCURRED AND THE DENOMINATOR OF WHICH IS
THE NUMBER OF DAYS IN SUCH YEAR (THE “PRO RATA BONUS”), TO BE PAID AT SUCH TIME
AS THE BONUS WOULD HAVE NORMALLY BEEN PAID PURSUANT TO SECTION 4(B) HEREOF IN
RESPECT OF THE YEAR IN WHICH SUCH TERMINATION OCCURRED; PROVIDED, THAT IF SUCH
TERMINATION OCCURS IN FISCAL YEAR 2010, THE AMOUNT OF THE PRO RATA BONUS WILL
NOT BE LESS THAN THE AMOUNT OF THE GUARANTEED BONUS; AND


 


(VII)                           ALL VESTED STOCK OPTIONS AND OTHER EXERCISABLE
AWARDS THEN HELD BY EXECUTIVE SHALL REMAIN EXERCISABLE FOR A PERIOD OF ONE YEAR
FOLLOWING THE DATE OF TERMINATION AND ALL UNVESTED EQUITY AWARDS HELD BY
EXECUTIVE SHALL IMMEDIATELY BE FORFEITED WITHOUT CONSIDERATION.


 


(B)                                 TERMINATION BY THE COMPANY FOR CAUSE.  IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE DURING THE TERM OF
EMPLOYMENT:


 


(I)                                     THE COMPANY SHALL PAY OR PROVIDE TO
EXECUTIVE THE ACCRUED OBLIGATIONS (OTHER THAN THE ACCRUED BONUS) AT THE TIMES,
AND SUBJECT TO THE SAME CONDITIONS, AS PROVIDED IN SECTION 8(A) HEREOF; AND


 


(II)                                  ALL EQUITY AWARDS HELD BY EXECUTIVE,
WHETHER OR NOT VESTED AND EXERCISABLE, SHALL IMMEDIATELY BE FORFEITED WITHOUT
CONSIDERATION.


 


(C)                                  TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON.  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE OTHER THAN FOR
GOOD REASON DURING THE TERM OF EMPLOYMENT:


 


(I)                                     THE COMPANY SHALL PAY OR PROVIDE TO
EXECUTIVE THE ACCRUED OBLIGATIONS (OTHER THAN THE ACCRUED BONUS) AT THE TIMES,
AND SUBJECT TO THE SAME CONDITIONS, AS PROVIDED IN SECTION 8(A) HEREOF; AND

 

7

--------------------------------------------------------------------------------



 


(II)                                  ALL VESTED STOCK OPTIONS AND OTHER
EXERCISABLE AWARDS THEN HELD BY EXECUTIVE SHALL REMAIN EXERCISABLE FOR A PERIOD
OF NINETY (90) DAYS FOLLOWING THE DATE OF TERMINATION AND ALL UNVESTED EQUITY
AWARDS HELD BY EXECUTIVE SHALL IMMEDIATELY BE FORFEITED WITHOUT CONSIDERATION.


 


(D)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON. IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON DURING
THE TERM OF EMPLOYMENT:


 


(I)                                     THE COMPANY SHALL PAY OR PROVIDE TO
EXECUTIVE THE ACCRUED OBLIGATIONS AT THE TIMES, AND SUBJECT TO THE SAME
CONDITIONS, AS PROVIDED IN SECTION 8(A) HEREOF;


 


(II)                                  SUBJECT TO EXECUTIVE’S SIGNING (AND NOT
REVOKING) A GENERAL RELEASE OF CLAIMS IN THE FORM ATTACHED HERETO AS EXHIBIT A
(WITH SUCH CHANGES AS MAY BE NECESSARY FOR CHANGES IN APPLICABLE LAW) WITHIN
TWENTY-ONE (21) DAYS OR FORTY-FIVE (45) DAYS, WHICH EVER PERIOD IS REQUIRED
UNDER ADEA (AS DEFINED IN EXHIBIT A) FOLLOWING SUCH TERMINATION (THE “RELEASE”):


 

(A)                              THE COMPANY SHALL PAY EXECUTIVE THE PRO RATA
BONUS AT SUCH TIME AS THE BONUS WOULD HAVE NORMALLY BEEN PAID PURSUANT TO
SECTION 4(B) HEREOF IN RESPECT OF THE YEAR IN WHICH SUCH TERMINATION OCCURRED;
PROVIDED, THAT IF SUCH TERMINATION OCCURS IN FISCAL YEAR 2010, THE AMOUNT OF THE
PRO RATA BONUS WILL NOT BE LESS THAN THE AMOUNT OF THE GUARANTEED BONUS;

 

(B)                                WITHIN SIXTY (60) DAYS FOLLOWING THE DATE OF
TERMINATION, THE COMPANY SHALL PAY TO EXECUTIVE A LUMP SUM SEVERANCE PAYMENT
EQUAL TO THE SUM OF THE REMAINING BASE SALARY PLUS TARGET BONUS THAT EXECUTIVE
WOULD HAVE OTHERWISE BEEN ENTITLED TO RECEIVE FROM THE DATE OF TERMINATION
THROUGH THE END OF THE TERM OF EMPLOYMENT (INCLUDING ANY BONUS FOR SUCH PERIOD
THAT WOULD OTHERWISE BE PAYABLE AFTER THE END OF THE TERM OF EMPLOYMENT); AND

 

(C)                                THE COMPANY SHALL PAY THE COSTS OF CONTINUED
GROUP LIFE, MEDICAL, DENTAL, AND VISION INSURANCE COVERAGE FOR EXECUTIVE AND HIS
DEPENDENTS UNDER THE PLANS AND PROGRAMS IN WHICH EXECUTIVE PARTICIPATED
IMMEDIATELY PRIOR TO THE DATE OF TERMINATION, OR MATERIALLY EQUIVALENT PLANS AND
PROGRAMS MAINTAINED BY THE COMPANY IN REPLACEMENT THEREOF, FOR A PERIOD OF
EIGHTEEN (18) MONTHS FOLLOWING THE DATE OF TERMINATION (THE “COVERAGE PERIOD”);
PROVIDED, THAT IN THE EVENT THE MEDICAL, DENTAL, AND VISION PLANS UNDER WHICH
EXECUTIVE AND HIS DEPENDENTS WERE RECEIVING BENEFITS IMMEDIATELY PRIOR TO THE
DATE OF TERMINATION, OR ANY APPLICABLE REPLACEMENT PLAN OR PROGRAM, IS NOT
FULLY-INSURED, THEN IN LIEU OF THE FOREGOING, IF EXECUTIVE TIMELY ELECTS
COVERAGE UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (“COBRA”) AND TIMELY PAYS THE MONTHLY PREMIUMS FOR SUCH COBRA COVERAGE,
THEN THE COMPANY SHALL REIMBURSE EXECUTIVE DURING THE COVERAGE PERIOD FOR THE
AMOUNT OF SUCH MONTHLY PREMIUM THAT IS IN EXCESS OF THE ACTIVE EMPLOYEE RATE
(EXCLUDING, FOR PURPOSES OF CALCULATING COST, AN EMPLOYEE’S ABILITY TO PAY
PREMIUMS WITH PRE-TAX DOLLARS), ON A TAX GROSSED-UP BASIS TO THE EXTENT SUCH
MONTHLY PREMIUM IS TAXABLE

 

8

--------------------------------------------------------------------------------


 

TO EXECUTIVE, PAYABLE ON THE FIRST COMPANY PAYROLL DATE IN EACH MONTH FOLLOWING
THE DATE OF TERMINATION; AND

 


(III)                               ALL OUTSTANDING EQUITY AWARDS HELD BY
EXECUTIVE WILL BECOME FULLY VESTED AND ALL STOCK OPTIONS AND OTHER EXERCISABLE
AWARDS WILL BECOME IMMEDIATELY EXERCISABLE AND WILL REMAIN EXERCISABLE FOR A
PERIOD FOLLOWING THE DATE OF TERMINATION OF (X) NINETY (90) DAYS FOLLOWING A
TERMINATION BY EXECUTIVE FOR GOOD REASON AND (Y) TWELVE (12) MONTHS FOLLOWING A
TERMINATION BY THE COMPANY WITHOUT CAUSE.


 


(E)                                  TERMINATION DUE TO EXPIRATION OF THE TERM
OF EMPLOYMENT.  IF EXECUTIVE’S EMPLOYMENT HEREUNDER TERMINATES DUE TO THE
EXPIRATION OF THE TERM OF EMPLOYMENT IN ACCORDANCE WITH SECTION 1:


 


(I)                                     THE COMPANY SHALL PAY TO EXECUTIVE THE
ACCRUED OBLIGATIONS AT THE TIMES, AND SUBJECT TO THE SAME CONDITIONS, AS
PROVIDED IN SECTION 8(A) HEREOF; AND


 


(II)                                  SUBJECT TO EXECUTIVE’S SIGNING (AND NOT
REVOKING) THE RELEASE WITHIN TWENTY-ONE (21) DAYS FOLLOWING SUCH TERMINATION,
THE COMPANY SHALL PAY THE COSTS OF CONTINUED GROUP LIFE, MEDICAL, DENTAL, AND
VISION INSURANCE COVERAGE FOR EXECUTIVE AND HIS DEPENDENTS UNDER THE PLANS AND
PROGRAMS IN WHICH EXECUTIVE PARTICIPATED IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION, OR MATERIALLY EQUIVALENT PLANS AND PROGRAMS MAINTAINED BY THE
COMPANY IN REPLACEMENT THEREOF, FOR A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING
THE DATE OF TERMINATION (THE “EXPIRATION COVERAGE PERIOD”); PROVIDED, THAT IN
THE EVENT THE MEDICAL, DENTAL, AND VISION PLANS UNDER WHICH EXECUTIVE AND HIS
DEPENDENTS WERE RECEIVING BENEFITS IMMEDIATELY PRIOR TO THE DATE OF TERMINATION,
OR ANY APPLICABLE REPLACEMENT PLAN OR PROGRAM, IS NOT FULLY-INSURED, THEN IN
LIEU OF THE FOREGOING, IF EXECUTIVE TIMELY ELECTS COBRA COVERAGE AND TIMELY PAYS
THE MONTHLY PREMIUMS FOR SUCH COBRA COVERAGE, THEN THE COMPANY SHALL REIMBURSE
EXECUTIVE DURING THE COVERAGE PERIOD FOR THE AMOUNT OF SUCH MONTHLY PREMIUM THAT
IS IN EXCESS OF THE ACTIVE EMPLOYEE RATE (EXCLUDING, FOR PURPOSES OF CALCULATING
COST, AN EMPLOYEE’S ABILITY TO PAY PREMIUMS WITH PRE-TAX DOLLARS), ON A TAX
GROSSED-UP BASIS TO THE EXTENT SUCH MONTHLY PREMIUM IS TAXABLE TO EXECUTIVE,
PAYABLE ON THE FIRST COMPANY PAYROLL DATE IN EACH MONTH FOLLOWING THE DATE OF
TERMINATION; AND


 


(III)                               ALL VESTED STOCK OPTIONS AND OTHER
EXERCISABLE AWARDS THEN HELD BY EXECUTIVE SHALL REMAIN EXERCISABLE FOR A PERIOD
OF TWELVE (12) MONTHS FOLLOWING THE DATE OF TERMINATION AND ALL UNVESTED EQUITY
AWARDS HELD BY EXECUTIVE SHALL IMMEDIATELY BE FORFEITED WITHOUT CONSIDERATION.


 


(F)                                    NO MITIGATION; NO OFF-SET.  EXECUTIVE
WILL NOT BE REQUIRED TO SEEK OTHER EMPLOYMENT OR ATTEMPT TO REDUCE ANY PAYMENTS
DUE TO EXECUTIVE UNDER THIS SECTION 8, AND ANY COMPENSATION (IN WHATEVER FORM)
EARNED BY EXECUTIVE FROM ANY SUBSEQUENT EMPLOYMENT WILL NOT OFFSET OR REDUCE THE
COMPANY’S SEVERANCE OBLIGATIONS UNDER THIS SECTION 8 FOLLOWING EXECUTIVE’S
TERMINATION.  THE COMPANY’S OBLIGATION TO PAY EXECUTIVE ANY PAYMENTS UNDER THIS
SECTION 8 WILL NOT BE SUBJECT TO SET-OFF, COUNTERCLAIM OR RECOUPMENT OF AMOUNTS
OWED BY EXECUTIVE TO THE COMPANY.

 

9

--------------------------------------------------------------------------------



 


(G)           CHANGE IN CONTROL/GOLDEN PARACHUTE CONSIDERATIONS.  ALL EQUITY
AWARDS HELD BY EXECUTIVE SHALL VEST UPON THE OCCURRENCE OF A CHANGE IN CONTROL
OF THE COMPANY.  IF EXECUTIVE BECOMES ENTITLED TO ANY PAYMENTS AND/OR BENEFITS
THAT CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(2) OF
THE CODE, AND AS A RESULT BECOMES SUBJECT TO THE EXCISE TAX UNDER SECTION 4999
OF THE CODE, THE PROVISIONS OF EXHIBIT B ATTACHED HERETO SHALL APPLY AND ARE
INCORPORATED HEREIN.


 


FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS SUBSEQUENT TO THE EFFECTIVE DATE:  (I) ANY
PERSON, OTHER THAN AN EXEMPT PERSON (WHICH INCLUDES THE COMPANY AND ITS
SUBSIDIARIES AND EMPLOYEE BENEFIT PLANS), BECOMING A BENEFICIAL OWNER OF 50% OR
MORE OF THE SHARES OF COMMON STOCK OR EQUITY INTERESTS OR VOTING STOCK OR EQUITY
INTERESTS OF THE COMPANY THEN OUTSTANDING; (II) THE CONSUMMATION OF A
REORGANIZATION, MERGER OR CONSOLIDATION IN WHICH EXISTING COMPANY STOCKHOLDERS
OR MEMBERS OWN LESS THAN 50% OF THE EQUITY OF THE RESULTING COMPANY; (III) THE
CONSUMMATION OF THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY; OR (IV) DURING ANY 12-MONTH PERIOD AND PROVIDED NO OTHER
CORPORATION IS A MAJORITY SHAREHOLDER OF THE COMPANY,  INDIVIDUALS WHO ON THE
EFFECTIVE DATE, CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF, PROVIDED THAT ANY PERSON
BECOMING A DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE, WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED A MEMBER OF THE
INCUMBENT BOARD.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
DETERMINATION AS TO WHETHER A “CHANGE IN CONTROL” AS DEFINED HEREIN HAS OCCURRED
SHALL BE DETERMINED IN ACCORDANCE WITH THE REQUIREMENTS OF CODE SECTION 409A AND
SHALL BE INTENDED TO CONSTITUTE A “CHANGE IN CONTROL EVENT” WITHIN THE MEANING
OF CODE SECTION 409A, EXCEPT TO THAT THE EXTENT THE PROVISIONS HEREIN ARE MORE
RESTRICTIVE THAN THE REQUIREMENTS OF CODE SECTION 409A.


 


9.             INDEMNIFICATION/DIRECTORS AND OFFICERS LIABILITY INSURANCE. THE
COMPANY WILL INDEMNIFY EXECUTIVE TO THE FULLEST EXTENT PERMITTED BY LAW AND ITS
BYLAWS (INCLUDING ADVANCEMENT OF LEGAL FEES) FOR ANY ACTION OR INACTION OF
EXECUTIVE WHILE SERVING AS AN OFFICER OR DIRECTOR OF THE COMPANY.  THE COMPANY
WILL COVER EXECUTIVE UNDER ITS DIRECTORS AND OFFICERS LIABILITY INSURANCE AND
ITS DEFAMATION POLICIES BOTH DURING AND, WHILE POTENTIAL LIABILITY EXISTS, AFTER
EXECUTIVE’S TERMINATION OF EMPLOYMENT.  THE PROVISIONS OF THIS SECTION 9 SHALL
SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


 


10.           RESTRICTIVE COVENANTS.


 


(A)           ACKNOWLEDGMENTS.  EXECUTIVE ACKNOWLEDGES THAT:  (I) AS A RESULT OF
EXECUTIVE’S EMPLOYMENT BY THE COMPANY, EXECUTIVE HAS OBTAINED AND WILL OBTAIN
CONFIDENTIAL INFORMATION (AS DEFINED BELOW); (II) THE CONFIDENTIAL INFORMATION
HAS BEEN DEVELOPED AND CREATED BY THE COMPANY AND ITS AFFILIATES AT SUBSTANTIAL
EXPENSE AND THE CONFIDENTIAL INFORMATION CONSTITUTES VALUABLE PROPRIETARY
ASSETS; (III) THE COMPANY AND ITS AFFILIATES WILL SUFFER SUBSTANTIAL DAMAGE AND
IRREPARABLE HARM WHICH WILL BE DIFFICULT TO COMPUTE IF, DURING THE TERM OF
EMPLOYMENT AND THEREAFTER, EXECUTIVE SHOULD ENTER A COMPETITIVE BUSINESS (AS
DEFINED HEREIN) IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT; (IV) THE
NATURE OF THE COMPANY’S AND ITS AFFILIATES’ BUSINESS IS SUCH THAT IT COULD BE
CONDUCTED ANY WHERE IN THE WORLD AND THAT IT IS NOT LIMITED TO A GEOGRAPHIC
SCOPE OR REGION; (V) THE COMPANY AND ITS AFFILIATES WILL SUFFER SUBSTANTIAL
DAMAGE WHICH WILL BE DIFFICULT TO COMPUTE IF, DURING THE TERM OF EMPLOYMENT OR
THEREAFTER, EXECUTIVE SHOULD SOLICIT OR

 

10

--------------------------------------------------------------------------------


 


INTERFERE WITH THE COMPANY’S OR ITS AFFILIATES’ EMPLOYEES OR SHOULD DIVULGE
CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE COMPANY AND ITS
AFFILIATES; (VI) THE PROVISIONS OF THIS AGREEMENT ARE REASONABLE AND NECESSARY
FOR THE PROTECTION OF THE BUSINESS OF THE COMPANY AND ITS AFFILIATES; (VI) THE
COMPANY WOULD NOT HAVE HIRED OR CONTINUED TO EMPLOY EXECUTIVE OR GRANT THE
EQUITY AWARDS AND OTHER BENEFITS CONTEMPLATED UNDER THIS AGREEMENT UNLESS HE
AGREED TO BE BOUND BY THE TERMS HEREOF; AND (VII) THE PROVISIONS OF THIS
AGREEMENT WILL NOT PRECLUDE EXECUTIVE FROM OTHER GAINFUL EMPLOYMENT.
“COMPETITIVE BUSINESS” MEANS ANY BUSINESS, PARTNERSHIP, ENTERPRISE, ASSOCIATION
OR ACTIVITY THAT IS ACTIVELY INVOLVED IN THE BUSINESS OF PRODUCING AND/OR
MARKETING ETHANOL AND ETHANOL CO-PRODUCTS; PROVIDED, THAT A COMPETITIVE BUSINESS
SHALL NOT INCLUDE A SEPARATE NON-COMPETITIVE SUBSIDIARY OR DIVISION RELATED TO A
COMPANY THAT IS OTHERWISE A COMPETITIVE BUSINESS IF EXECUTIVE IS EMPLOYED SOLELY
TO PERFORM SERVICES FOR SUCH NON-COMPETITIVE SUBSIDIARY OR DIVISION AND DOES NOT
ENGAGE IN, ASSIST, OR HAVE ANY MATERIAL INVOLVEMENT WITH ANY ASPECT OF SUCH
COMPANY’S COMPETITIVE BUSINESS. “CONFIDENTIAL INFORMATION” AS USED IN THIS
AGREEMENT SHALL MEAN ANY AND ALL CONFIDENTIAL AND/OR PROPRIETARY KNOWLEDGE,
DATA, OR INFORMATION OF THE COMPANY OR ANY AFFILIATE, INCLUDING, WITHOUT
LIMITATION, ANY: (A) TRADE SECRETS, DRAWINGS, INVENTIONS, METHODOLOGIES, MASK
WORKS, IDEAS, PROCESSES, FORMULAS, SOURCE AND OBJECT CODES, DATA, PROGRAMS,
SOFTWARE SOURCE DOCUMENTS, WORKS OF AUTHORSHIP, KNOW-HOW, IMPROVEMENTS,
DISCOVERIES, DEVELOPMENTS, DESIGNS AND TECHNIQUES, AND ALL OTHER WORK PRODUCT OF
THE COMPANY OR ANY AFFILIATE, WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER
TRADEMARK, COPYRIGHT, PATENT OR SIMILAR LAWS; (B) INFORMATION REGARDING PLANS
FOR RESEARCH, DEVELOPMENT, NEW SERVICE OFFERINGS AND/OR PRODUCTS, MARKETING,
ADVERTISING AND SELLING, DISTRIBUTION, BUSINESS PLANS, BUSINESS FORECASTS,
BUDGETS AND UNPUBLISHED FINANCIAL STATEMENTS, LICENSES, PRICES AND COSTS,
SUPPLIERS, CUSTOMERS OR DISTRIBUTION ARRANGEMENTS; (C) ANY INFORMATION REGARDING
THE SKILLS AND COMPENSATION OF EMPLOYEES, SUPPLIERS, AGENTS, AND/OR INDEPENDENT
CONTRACTORS OF THE COMPANY OR ANY AFFILIATE; (D) CONCEPTS AND IDEAS RELATING TO
THE DEVELOPMENT AND DISTRIBUTION OF CONTENT IN ANY MEDIUM OR TO THE CURRENT,
FUTURE AND PROPOSED PRODUCTS OR SERVICES OF THE COMPANY OR ANY AFFILIATE; OR
(E) ANY OTHER INFORMATION, DATA OR THE LIKE THAT IS LABELED CONFIDENTIAL OR
ORALLY DISCLOSED TO EXECUTIVE AS CONFIDENTIAL.


 


(B)           CONFIDENTIALITY.  IN CONSIDERATION OF THE BENEFITS PROVIDED FOR
UNDER THIS AGREEMENT, EXECUTIVE AGREES NOT TO, AT ANY TIME, EITHER DURING THE
TERM OF EMPLOYMENT OR THEREAFTER, DIVULGE, USE, PUBLISH OR IN ANY OTHER MANNER
REVEAL, DIRECTLY OR INDIRECTLY, TO ANY PERSON, FIRM, CORPORATION OR ANY OTHER
FORM OF BUSINESS ORGANIZATION OR ARRANGEMENT AND KEEP IN THE STRICTEST
CONFIDENCE ANY CONFIDENTIAL INFORMATION, EXCEPT (I) IN THE GOOD FAITH
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER, (II) WITH THE COMPANY’S EXPRESS
WRITTEN CONSENT, (III) TO THE EXTENT THAT ANY SUCH INFORMATION IS IN OR BECOMES
IN THE PUBLIC DOMAIN OR THE RELEVANT TRADE OR INDUSTRY OTHER THAN AS A RESULT OF
EXECUTIVE’S BREACH OF ANY OF OBLIGATIONS HEREUNDER, OR (IV) WHERE REQUIRED TO BE
DISCLOSED BY COURT ORDER, SUBPOENA OR OTHER GOVERNMENT PROCESS AND IN SUCH
EVENT, EXECUTIVE SHALL COOPERATE WITH THE COMPANY IN ATTEMPTING TO KEEP SUCH
INFORMATION CONFIDENTIAL.  UPON THE REQUEST OF THE COMPANY, EXECUTIVE AGREES TO
PROMPTLY DELIVER TO THE COMPANY THE ORIGINALS AND ALL COPIES, IN WHATEVER
MEDIUM, OF ALL SUCH CONFIDENTIAL INFORMATION.


 


(C)           NON-COMPETE.  IN CONSIDERATION OF THE BENEFITS PROVIDED FOR IN
THIS AGREEMENT, EXECUTIVE COVENANTS AND AGREES THAT DURING EXECUTIVE’S
EMPLOYMENT AND FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER, EXECUTIVE SHALL
NOT, DIRECTLY OR INDIRECTLY FOR OR ON BEHALF OF HIMSELF OR ANY OTHER PERSON OR
ENTITY (I) ENGAGE IN ANY COMPETITIVE BUSINESS OR (II) PARTICIPATE OR INVEST IN,
PROVIDE TO, OR ASSIST (WHETHER AS OWNER, PART-OWNER, SHAREHOLDER, MEMBER,
PARTNER, DIRECTOR,

 

11

--------------------------------------------------------------------------------


 


OFFICER, TRUSTEE, EMPLOYEE, AGENT OR CONSULTANT, OR IN ANY OTHER CAPACITY) ANY
COMPETITIVE BUSINESS; PROVIDED THAT NEITHER (I) NOR (II) SHALL BE VIOLATED IF
EXECUTIVE IS EMPLOYED BY AN ENTITY IN A SENIOR EXECUTIVE POSITION AND A
SUBSIDIARY OR DIVISION OF SUCH ENTITY IS ENGAGED IN A COMPETITIVE BUSINESS THAT
IS NOT IN MATERIAL COMPETITION WITH THE COMPANY AND EXECUTIVE IS NOT DIRECTLY
INVOLVED IN THE DAILY OPERATIONS OF SUCH SUBSIDIARY OR DIVISION.  FOR THE
AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 10 SHALL NOT PRECLUDE EXECUTIVE FROM
TRADING ETHANOL-RELATED COMMODITIES; PROVIDED; THAT SUCH ACTIVITY DOES NOT HAVE
A MATERIAL ADVERSE EFFECT ON THE COMPANY.  THE RESTRICTIONS SET FORTH IN THIS
SECTION 10(C) SHALL NOT APPLY IN THE EVENT OF A TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON, IN EACH
CASE, IF EXECUTIVE PROVIDES A WRITTEN WAIVER TO THE COMPANY OF HIS RIGHT TO ALL
SEVERANCE BENEFITS, INCLUDING EQUITY ACCELERATION (BUT OTHER THAN THE ACCRUED
OBLIGATIONS) WITHIN SIXTY (60) BUSINESS DAYS FOLLOWING SUCH TERMINATION.  THE
RESTRICTIONS SET FORTH IN THIS SECTION 10(C) SHALL NOT LIMIT EXECUTIVE’S RIGHT
TO OWN NOT MORE THAN 5% OF ANY OF THE DEBT OR EQUITY SECURITIES OF ANY BUSINESS
ORGANIZATION THAT IS THEN FILING REPORTS WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, OR ANY COMPENSATORY EQUITY SECURITIES THAT EXECUTIVE RECEIVES
IN CONNECTION WITH SERVICES PROVIDED OR TO BE PROVIDED.


 


(D)           NON-SOLICITATION OF EMPLOYEES.  DURING EXECUTIVE’S EMPLOYMENT AND
FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER, EXECUTIVE WILL NOT DIRECTLY OR
INDIRECTLY FOR OR ON BEHALF OF HIMSELF OR ANY OTHER PERSON OR ENTITY
(I) SOLICIT, RECRUIT, HIRE, ENDEAVOR TO ENTICE AWAY FROM THE COMPANY, OR
OTHERWISE INTERFERE WITH THE COMPANY’S RELATIONSHIP WITH, ANY OF ITS CURRENT
EMPLOYEES, OR ANYONE WHO WAS EMPLOYED BY OR ENGAGED TO PROVIDE EXCLUSIVE
SERVICES TO THE COMPANY AT ANY TIME DURING THE SIX (6) MONTHS PRIOR TO
EXECUTIVE’S DATE OF TERMINATION, AND (II) ENDEAVOR TO ENTICE AWAY FROM OR
OTHERWISE INTERFERE WITH, THE COMPANY’S RELATIONSHIP WITH ANY PERSONS OR
ENTITIES THAT WERE INVESTORS, SUPPLIERS, CLIENTS, CUSTOMERS OR LICENSEES OF THE
COMPANY AT ANY TIME DURING THE SIX (6) MONTHS PRIOR TO EXECUTIVE’S DATE OF
TERMINATION; PROVIDED THAT THE FOREGOING SHALL NOT BE VIOLATED BY GENERAL
ADVERTISING NOR BY SERVING AS A REFERENCE UPON REQUEST.


 


(E)           POST-EMPLOYMENT PROPERTY.  THE PARTIES AGREE THAT ANY WORK OF
AUTHORSHIP, INVENTION, DESIGN, DISCOVERY, DEVELOPMENT, TECHNIQUE, IMPROVEMENT,
SOURCE CODE, HARDWARE, DEVICE, DATA, APPARATUS, PRACTICE, PROCESS, METHOD OR
OTHER WORK PRODUCT WHATEVER (WHETHER PATENTABLE OR SUBJECT TO COPYRIGHT, OR NOT,
AND HEREINAFTER COLLECTIVELY CALLED “DISCOVERY”) RELATED TO TRAINING OR
MARKETING METHODS AND TECHNIQUES THAT EXECUTIVE, EITHER SOLELY OR IN
COLLABORATION WITH OTHERS,  HAS MADE OR MAY MAKE, DISCOVER, INVENT, DEVELOP,
PERFECT, OR REDUCE TO PRACTICE DURING THE TERM OF HIS EMPLOYMENT, WHETHER OR NOT
DURING REGULAR BUSINESS HOURS AND CREATED, CONCEIVED OR PREPARED ON THE
COMPANY’S OR ANY AFFILIATES’ PREMISES OR OTHERWISE SHALL BE THE SOLE AND
COMPLETE PROPERTY OF THE COMPANY AND/OR ITS AFFILIATES.  MORE PARTICULARLY, AND
WITHOUT LIMITING THE FOREGOING, EXECUTIVE AGREES THAT ALL OF THE FOREGOING AND
ANY (I) INVENTIONS (WHETHER PATENTABLE OR NOT, AND WITHOUT REGARD TO WHETHER ANY
PATENT THEREFOR IS EVER SOUGHT), (II) MARKS, NAMES, OR LOGOS (WHETHER OR NOT
REGISTRABLE AS TRADE OR SERVICE MARKS, AND WITHOUT REGARD TO WHETHER
REGISTRATION THEREFOR IS EVER SOUGHT), (III) WORKS OF AUTHORSHIP (WITHOUT REGARD
TO WHETHER ANY CLAIM OF COPYRIGHT THEREIN IS EVER REGISTERED), AND (IV) TRADE
SECRETS, IDEAS, AND CONCEPTS ((I) - (IV) COLLECTIVELY, “INTELLECTUAL PROPERTY
PRODUCTS”) CREATED, CONCEIVED, OR PREPARED ON THE COMPANY’S OR ANY AFFILIATES’
PREMISES OR OTHERWISE, WHETHER OR NOT DURING NORMAL BUSINESS HOURS, SHALL
PERPETUALLY AND THROUGHOUT THE WORLD BE THE EXCLUSIVE PROPERTY OF THE COMPANY
AND/OR ITS AFFILIATES, AS THE CASE MAY BE, AS SHALL ALL TANGIBLE MEDIA
(INCLUDING, BUT NOT LIMITED TO,

 

12

--------------------------------------------------------------------------------


 


PAPERS, COMPUTER MEDIA OF ALL TYPES, AND MODELS) IN WHICH SUCH INTELLECTUAL
PROPERTY PRODUCTS SHALL BE RECORDED OR OTHERWISE FIXED.  EXECUTIVE FURTHER
AGREES PROMPTLY TO DISCLOSE IN WRITING AND DELIVER TO THE COMPANY ALL
INTELLECTUAL PROPERTY PRODUCTS CREATED DURING HIS ENGAGEMENT BY THE COMPANY,
WHETHER OR NOT DURING NORMAL BUSINESS HOURS.  EXECUTIVE AGREES THAT ALL WORKS OF
AUTHORSHIP CREATED BY EXECUTIVE DURING HIS ENGAGEMENT BY THE COMPANY SHALL BE
WORKS MADE FOR HIRE OF WHICH THE COMPANY OR ITS AFFILIATES IS THE AUTHOR AND
OWNER OF COPYRIGHT. TO THE EXTENT THAT ANY COMPETENT DECISION-MAKING AUTHORITY
SHOULD EVER DETERMINE THAT ANY WORK OF AUTHORSHIP CREATED BY EXECUTIVE DURING
HIS ENGAGEMENT BY THE COMPANY IS NOT A WORK MADE FOR HIRE, EXECUTIVE HEREBY
ASSIGNS ALL RIGHT, TITLE AND INTEREST IN THE COPYRIGHT THEREIN, IN PERPETUITY
AND THROUGHOUT THE WORLD, TO THE COMPANY.  TO THE EXTENT THAT THIS AGREEMENT
DOES NOT OTHERWISE SERVE TO GRANT OR OTHERWISE VEST IN THE COMPANY OR ITS
AFFILIATES ALL RIGHTS IN ANY INTELLECTUAL PROPERTY PRODUCT CREATED BY EXECUTIVE
DURING HIS ENGAGEMENT BY THE COMPANY, OR WITHIN THREE (3) MONTHS THEREAFTER,
EXECUTIVE HEREBY ASSIGNS ALL RIGHT, TITLE AND INTEREST THEREIN, IN PERPETUITY
AND THROUGHOUT THE WORLD, TO THE COMPANY.  EXECUTIVE AGREES TO EXECUTE,
IMMEDIATELY UPON THE COMPANY’S REASONABLE REQUEST AND WITHOUT CHARGE, ANY
FURTHER ASSIGNMENTS, APPLICATIONS, CONVEYANCES OR OTHER INSTRUMENTS, AT ANY TIME
AFTER EXECUTION OF THIS AGREEMENT, WHETHER OR NOT EXECUTIVE IS ENGAGED BY THE
COMPANY AT THE TIME SUCH REQUEST IS MADE, IN ORDER TO PERMIT THE COMPANY, ITS
AFFILIATES AND/OR THEIR RESPECTIVE ASSIGNS TO PROTECT, PERFECT, REGISTER,
RECORD, MAINTAIN, OR ENHANCE THEIR RIGHTS IN ANY INTELLECTUAL PROPERTY PRODUCT;
PROVIDED, THAT, THE COMPANY SHALL BEAR THE COST OF ANY SUCH ASSIGNMENTS,
APPLICATIONS OR CONSEQUENCES.   UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY FOR ANY REASON WHATSOEVER, AND AT ANY EARLIER TIME THE COMPANY SO
REQUESTS, EXECUTIVE WILL IMMEDIATELY DELIVER TO THE CUSTODY OF THE PERSON
DESIGNATED BY THE COMPANY ALL ORIGINALS AND COPIES OF ANY DOCUMENTS AND OTHER
PROPERTY OF THE COMPANY IN EXECUTIVE’S POSSESSION, UNDER EXECUTIVE’S CONTROL OR
TO WHICH HE MAY HAVE ACCESS.


 


(F)            NON-DISPARAGEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT DURING
AND FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE TERM OF EMPLOYMENT, HE WILL
NOT DEFAME OR PUBLICLY CRITICIZE THE COMPANY AND/OR ITS AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EXECUTIVES OR AGENTS WITH THE INTENT
TO DAMAGE THE SERVICES, BUSINESS, INTEGRITY, VERACITY OR PERSONAL OR
PROFESSIONAL REPUTATION OF ANY SUCH PARTY IN EITHER A PROFESSIONAL OR PERSONAL
MANNER.  IN ADDITION, THE COMPANY ACKNOWLEDGES AND AGREES THAT DURING AND FOR A
PERIOD OF THREE (3) YEARS FOLLOWING THE TERM OF EMPLOYMENT, THE COMPANY WILL NOT
DEFAME OR PUBLICLY CRITICIZE EXECUTIVE WITH THE INTENT TO DAMAGE THE SERVICES,
BUSINESS, INTEGRITY, VERACITY OR PERSONAL OR PROFESSIONAL REPUTATION OF
EXECUTIVE IN EITHER A PROFESSIONAL OR PERSONAL MANNER.  NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 10(F) SHALL PREVENT ANY PERSON FROM MAKING
ANY TRUTHFUL STATEMENT TO THE EXTENT (I) NECESSARY TO REBUT ANY UNTRUE PUBLIC
STATEMENTS MADE BY ANOTHER PARTY; (II) NECESSARY WITH RESPECT TO ANY LITIGATION,
ARBITRATION OR MEDIATION INVOLVING THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, THE ENFORCEMENT OF THIS AGREEMENT; (III) REQUIRED BY LAW OR BY ANY COURT,
ARBITRATOR, MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY (INCLUDING ANY
COMMITTEE THEREOF) WITH JURISDICTION OVER SUCH PERSON; OR (IV) MADE AS GOOD
FAITH COMPETITIVE STATEMENTS IN THE ORDINARY COURSE OF BUSINESS.


 


(G)           ENFORCEMENT.  IF EXECUTIVE COMMITS A BREACH OF ANY OF THE
PROVISIONS OF THIS SECTION 10 OR THE COMPANY COMMITS A BREACH OF SECTION 10(G),
THE COMPANY OR EXECUTIVE, AS APPLICABLE, SHALL HAVE THE RIGHT AND REMEDY TO HAVE
THE PROVISION SPECIFICALLY ENFORCED BY ANY COURT HAVING JURISDICTION.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE SERVICES BEING RENDERED

 

13

--------------------------------------------------------------------------------


 


HEREUNDER TO THE COMPANY ARE OF A SPECIAL, UNIQUE AND EXTRAORDINARY CHARACTER
AND THAT ANY SUCH BREACH WILL CAUSE IRREPARABLE INJURY TO THE COMPANY AND THAT
MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY TO THE COMPANY AND THE COMPANY
ACKNOWLEDGES AND AGREES THAT ANY SUCH BREACH WILL CAUSE IRREPARABLE INJURY TO
EXECUTIVE AND THAT MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY TO
EXECUTIVE.  SUCH RIGHT AND REMEDY SHALL BE IN ADDITION TO, AND NOT IN LIEU OF,
ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY OR EXECUTIVE AT LAW OR IN
EQUITY.


 


(H)           BLUE PENCIL.  IF, AT ANY TIME, THE PROVISIONS OF THIS SECTION 10
SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE LAW, BY
REASON OF BEING VAGUE OR UNREASONABLE AS TO AREA, DURATION OR SCOPE OF ACTIVITY,
THIS AGREEMENT SHALL BE CONSIDERED DIVISIBLE AND SHALL BECOME AND BE IMMEDIATELY
AMENDED TO ONLY SUCH AREA, DURATION AND SCOPE OF ACTIVITY AS SHALL BE DETERMINED
TO BE REASONABLE AND ENFORCEABLE BY THE COURT OR OTHER BODY HAVING JURISDICTION
OVER THE MATTER AND EXECUTIVE AND THE COMPANY AGREE THAT THIS AGREEMENT AS SO
AMENDED SHALL BE VALID AND BINDING AS THOUGH ANY INVALID OR UNENFORCEABLE
PROVISION HAD NOT BEEN INCLUDED HEREIN.


 


(I)            EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 10
AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE
CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.


 


11.           ASSIGNABILITY.  THIS AGREEMENT MAY ONLY BE ASSIGNED TO AN ACQUIROR
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS THAT AGREES IN WRITING TO
ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


 


12.           REPRESENTATION. EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY,
AND EXECUTIVE ACKNOWLEDGES THAT THE COMPANY HAS RELIED ON SUCH REPRESENTATIONS
AND WARRANTIES IN EMPLOYING EXECUTIVE, THAT NEITHER EXECUTIVE’S DUTIES AS AN
EMPLOYEE OF THE COMPANY NOR HIS PERFORMANCE OF THIS AGREEMENT WILL BREACH ANY
OTHER AGREEMENT TO WHICH EXECUTIVE IS A PARTY AND THAT HE HAS NOT ENTERED INTO,
AND WILL NOT ENTER INTO, ANY AGREEMENT, EITHER ORAL OR WRITTEN, IN CONFLICT
HEREWITH.  THE COMPANY REPRESENTS AND WARRANTS TO EXECUTIVE THAT ALL NECESSARY
CORPORATE ACTIONS FOR THE APPROVAL OF THIS AGREEMENT HAVE BEEN TAKEN SUCH THAT,
UPON THE COMPANY’S EXECUTION OF THIS AGREEMENT, THIS AGREEMENT WILL CONSTITUTE A
LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY.


 


13.           RESOLUTION OF DISPUTES.  ANY DISPUTE CONCERNING THE VALIDITY,
INTERPRETATION, ENFORCEMENT, OR BREACH OF THIS AGREEMENT, OR OTHERWISE ARISING
BETWEEN THE PARTIES, SHALL (EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
SECTION 10(G) WITH RESPECT TO CERTAIN REQUESTS FOR INJUNCTIVE RELIEF) BE
SUBMITTED TO BINDING ARBITRATION BEFORE THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) FOR RESOLUTION.  SUCH ARBITRATION SHALL BE CONDUCTED IN DALLAS, TEXAS,
AND THE ARBITRATOR WILL APPLY NEW YORK LAW, INCLUDING FEDERAL LAW AS APPLIED IN
NEW YORK COURTS.  THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
AAA’S COMMERCIAL ARBITRATION RULES, AS MODIFIED BY THE TERMS SET FORTH IN THIS
AGREEMENT.  THE ARBITRATION WILL BE CONDUCTED BY A SINGLE ARBITRATOR, WHO SHALL
BE AN ATTORNEY WHO SPECIALIZES IN THE FIELD OF EMPLOYMENT LAW AND SHALL HAVE
PRIOR EXPERIENCE ARBITRATING EMPLOYMENT DISPUTES.  THE AWARD OF THE ARBITRATOR
SHALL BE FINAL AND BINDING ON THE PARTIES, AND JUDGMENT ON THE AWARD MAY BE
CONFIRMED AND ENTERED IN ANY COURT

 

14

--------------------------------------------------------------------------------


 


HAVING JURISDICTION.  THE ARBITRATION SHALL BE CONDUCTED ON A STRICTLY
CONFIDENTIAL BASIS EXCEPT TO THE EXTENT NECESSARY TO ENFORCE ANY JUDGMENT, AND
NEITHER THE COMPANY NOR EXECUTIVE SHALL NOT DISCLOSE THE EXISTENCE OF A CLAIM,
THE NATURE OF A CLAIM, ANY DOCUMENTS, EXHIBITS, OR INFORMATION EXCHANGED OR
PRESENTED IN CONNECTION WITH ANY SUCH A CLAIM, OR THE RESULT OF ANY ARBITRATION
(COLLECTIVELY, “ARBITRATION MATERIALS”), TO ANY THIRD PARTY, WITH THE SOLE
EXCEPTION OF SUCH PARTIES LEGAL COUNSEL, WHO ALSO SHALL BE BOUND BY ALL
CONFIDENTIALITY TERMS OF THIS AGREEMENT.  IN THE EVENT OF ANY COURT PROCEEDING
TO CHALLENGE OR ENFORCE AN ARBITRATOR’S AWARD, THE PARTIES HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN DALLAS, TEXAS AND
AGREE TO VENUE IN THAT JURISDICTION.  THE PARTIES AGREE TO TAKE ALL STEPS
NECESSARY TO PROTECT THE CONFIDENTIALITY OF THE ARBITRATION MATERIALS IN
CONNECTION WITH ANY SUCH PROCEEDING, AGREE TO FILE ALL CONFIDENTIAL INFORMATION
(AND DOCUMENTS CONTAINING CONFIDENTIAL INFORMATION) UNDER SEAL TO THE EXTENT
POSSIBLE AND AGREE TO THE ENTRY OF AN APPROPRIATE PROTECTIVE ORDER ENCOMPASSING
THE CONFIDENTIALITY TERMS OF THIS AGREEMENT.  EACH PARTY AGREES (A) TO PAY ITS
OWN COSTS AND FEES IN CONNECTION WITH ANY ARBITRATION OF A DISPUTE ARISING UNDER
THIS AGREEMENT, AND ANY COURT PROCEEDING ARISING THEREFROM, REGARDLESS OF
OUTCOME AND (B) THAT THE ARBITRATION COSTS AND OTHER JOINT EXPENSES SHALL BE
BORNE EQUALLY BY THE PARTIES.


 


14.           NOTICES.  ANY NOTICE, CONSENT, DEMAND, REQUEST OR OTHER
COMMUNICATION GIVEN TO A PERSON IN CONNECTION WITH THIS AGREEMENT (A “NOTICE”)
SHALL BE IN WRITING AND DELIVERED IN PERSON, BY FACSIMILE TRANSMISSION (WITH A
NOTICE CONTEMPORANEOUSLY GIVEN BY ANOTHER METHOD SPECIFIED IN THIS SECTION 14),
BY OVERNIGHT COURIER SERVICE OR BY POSTAGE PREPAID MAIL WITH A RETURN RECEIPT
REQUESTED, AT THE FOLLOWING LOCATIONS (OR TO SUCH OTHER ADDRESS AS EITHER PARTY
MAY HAVE FURNISHED TO THE OTHER IN WRITING BY LIKE NOTICE).  ALL SUCH NOTICES
SHALL BE DEEMED TO HAVE BEEN GIVEN AND EFFECTIVE UPON RECEIPT (OR REFUSAL OF
RECEIPT).


 

If to the Company:               [                      ]

Attn:  [                    ]

Facsimile:  [                    ]

 

If to Executive:                      To the address of his principal residence
as it appears in the Company’s records, with a copy to him (during the Term of
Employment) at the Company’s principal executive office and with a copy to:

 

Proskauer LLP

1585 Broadway

New York, NY 10036

Attn:  Michael S. Sirkin, Esq.

Facsimile:  212-969-2900

 


15.           MISCELLANEOUS.


 


(A)           ENTIRE AGREEMENT.  THIS AGREEMENT, AND THE EXHIBITS ATTACHED
HERETO, CONTAIN THE ENTIRE UNDERSTANDING AND AGREEMENT AMONG THE PARTIES
CONCERNING THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, TERM
SHEETS, UNDERSTANDINGS, DISCUSSIONS, NEGOTIATIONS AND UNDERTAKINGS, WHETHER
WRITTEN OR ORAL, AMONG THEM WITH RESPECT THERETO.

 

15

--------------------------------------------------------------------------------


 


(B)           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OR PORTION OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY REASON, IN
WHOLE OR IN PART, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL BE UNAFFECTED
THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
PERMITTED BY LAW SO AS TO ACHIEVE THE PURPOSES OF THIS AGREEMENT.


 


(C)           AMENDMENT OR WAIVER.  NO PROVISION IN THIS AGREEMENT MAY BE
AMENDED UNLESS SUCH AMENDMENT IS SET FORTH IN A WRITING THAT SPECIFICALLY
IDENTIFIES THE PROVISION BEING AMENDED AND THAT IS SIGNED BY THE PARTIES.  NO
WAIVER BY ANY PERSON OF ANY BREACH OF ANY CONDITION OR PROVISION CONTAINED IN
THIS AGREEMENT SHALL BE DEEMED A WAIVER OF ANY SIMILAR OR DISSIMILAR CONDITION
OR PROVISION AT THE SAME OR ANY PRIOR OR SUBSEQUENT TIME.  TO BE EFFECTIVE, ANY
WAIVER MUST BE SET FORTH IN A WRITING THAT SPECIFICALLY REFERS TO THE CONDITION
OR PROVISION THAT IS BEING WAIVED AND IS SIGNED BY THE WAIVING PERSON.


 


(D)           HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUB-SECTIONS CONTAINED
IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


(E)           BENEFICIARIES/REFERENCES.  EXECUTIVE SHALL BE ENTITLED, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, TO SELECT AND CHANGE A BENEFICIARY OR
BENEFICIARIES TO RECEIVE ANY COMPENSATION OR BENEFIT UNDER THIS AGREEMENT
FOLLOWING EXECUTIVE’S DEATH BY GIVING THE COMPANY WRITTEN NOTICE THEREOF.  IN
THE EVENT OF EXECUTIVE’S DEATH OR A JUDICIAL DETERMINATION OF HIS INCOMPETENCE,
REFERENCES IN THIS AGREEMENT TO EXECUTIVE SHALL BE DEEMED, WHERE APPROPRIATE, TO
REFER TO HIS BENEFICIARY, TRANSFEREE, ESTATE OR OTHER LEGAL REPRESENTATIVE.


 


(F)            SURVIVORSHIP.  EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL SURVIVE ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT.


 


(G)           WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS OR
BENEFITS PAYABLE UNDER THIS AGREEMENT ANY TAXES THAT ARE REQUIRED TO BE WITHHELD
PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(H)           409A PROVISIONS.


 


(I)            NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS AGREEMENT
IS INTENDED TO BE INTERPRETED AND APPLIED SO THAT THE PAYMENTS AND BENEFITS SET
FORTH HEREIN EITHER SHALL EITHER BE EXEMPT FROM THE REQUIREMENTS OF CODE
SECTION 409A, OR SHALL COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A, AND,
ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT SHALL BE
INTERPRETED TO BE EXEMPT FROM OR IN COMPLIANCE WITH CODE SECTION 409A.


 


(II)           IF EXECUTIVE NOTIFIES THE COMPANY (WITH SPECIFICITY AS TO THE
REASON THEREFOR) THAT EXECUTIVE BELIEVES THAT ANY PROVISION OF THIS AGREEMENT
(OR OF ANY AWARD OF COMPENSATION OR BENEFIT, INCLUDING EQUITY COMPENSATION OR
BENEFITS PROVIDED HEREIN OR AT ANY TIME DURING HIS EMPLOYMENT WITH THE COMPANY)
WOULD CAUSE THE EXECUTIVE TO INCUR ANY ADDITIONAL TAX OR INTEREST UNDER CODE
SECTION 409A OR THE COMPANY INDEPENDENTLY MAKES SUCH DETERMINATION, THE COMPANY
SHALL, AFTER CONSULTING WITH EXECUTIVE, REFORM SUCH PROVISION (OR AWARD OF
COMPENSATION OR BENEFIT) TO ATTEMPT TO COMPLY WITH OR BE

 

16

--------------------------------------------------------------------------------


 


EXEMPT FROM CODE SECTION 409A THROUGH GOOD FAITH MODIFICATIONS TO THE MINIMUM
EXTENT REASONABLY APPROPRIATE.  TO THE EXTENT THAT ANY PROVISION HEREOF (OR
AWARD OF COMPENSATION OR BENEFIT) IS MODIFIED IN ORDER TO COMPLY WITH CODE
SECTION 409A, SUCH MODIFICATION SHALL BE MADE IN GOOD FAITH AND SHALL, TO THE
MAXIMUM EXTENT REASONABLY POSSIBLE, MAINTAIN THE ORIGINAL INTENT AND ECONOMIC
BENEFIT TO EXECUTIVE AND THE COMPANY WITHOUT VIOLATING THE PROVISIONS OF
SECTION 409A.


 


(III)          NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT OR ELSEWHERE TO
THE CONTRARY, IF ON HIS DATE OF TERMINATION EXECUTIVE IS DEEMED TO BE A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF CODE SECTION 409A AND USING THE
IDENTIFICATION METHODOLOGY SELECTED BY THE COMPANY FROM TIME TO TIME, OR IF
NONE, THE DEFAULT METHODOLOGY UNDER CODE SECTION 409A, ANY PAYMENTS OR BENEFITS
DUE UPON A TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER ANY ARRANGEMENT THAT
CONSTITUTES A “DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF CODE SECTION 409A
(WHETHER UNDER THIS AGREEMENT, ANY OTHER PLAN, PROGRAM, PAYROLL PRACTICE OR ANY
EQUITY GRANT) AND WHICH DO NOT OTHERWISE QUALIFY UNDER THE EXEMPTIONS UNDER
TREAS. REGS. SECTION 1.409A-1 (INCLUDING WITHOUT LIMITATION, THE SHORT-TERM
DEFERRAL EXEMPTION AND THE PERMITTED PAYMENTS UNDER TREAS. REGS.
SECTION 1.409A-1(B)(9)(III)(A)), SHALL BE DELAYED AND PAID OR PROVIDED TO
EXECUTIVE IN A LUMP SUM (WHETHER THEY WOULD HAVE OTHERWISE BEEN PAYABLE IN A
SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY) WITH INTEREST AT THE
PRIME RATE AS PUBLISHED IN THE WALL STREET JOURNAL ON THE FIRST BUSINESS DAY ON
OR FOLLOWING THE DATE OF TERMINATION, ON THE EARLIER OF (I) THE DATE WHICH IS
SIX (6) MONTHS AND ONE (1) DAY AFTER EXECUTIVE’S SEPARATION FROM SERVICE (AS
SUCH TERM IS DEFINED IN CODE SECTION 409A) FOR ANY REASON OTHER THAN DEATH, AND
(II) THE DATE OF EXECUTIVE’S DEATH, AND ANY REMAINING PAYMENTS AND BENEFITS
SHALL BE PAID OR PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED
FOR SUCH PAYMENT OR BENEFIT.


 


(IV)          NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ELSEWHERE TO THE
CONTRARY, A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO HAVE OCCURRED FOR
PURPOSES OF ANY PROVISION OF THIS AGREEMENT PROVIDING FOR THE PAYMENT OF ANY
AMOUNTS OR BENEFITS THAT CONSTITUTE “NON-QUALIFIED DEFERRED COMPENSATION” WITHIN
THE MEANING OF CODE SECTION 409A UPON OR FOLLOWING A TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNLESS SUCH TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN
THE MEANING OF CODE SECTION 409A AND, FOR PURPOSES OF ANY SUCH PROVISION OF THIS
AGREEMENT, REFERENCES TO A “TERMINATION,” “TERMINATION OF EMPLOYMENT” OR LIKE
TERMS SHALL MEAN “SEPARATION FROM SERVICE” AND THE DATE OF SUCH SEPARATION FROM
SERVICE SHALL BE THE DATE OF TERMINATION FOR PURPOSES OF ANY SUCH PAYMENT OR
BENEFITS.


 


(V)           EACH PAYMENT UNDER THIS AGREEMENT OR OTHERWISE (INCLUDING ANY
INSTALLMENT PAYMENTS) SHALL BE TREATED AS A SEPARATE PAYMENT FOR PURPOSES OF
CODE SECTION 409A.


 


(VI)          IN NO EVENT MAY EXECUTIVE, DIRECTLY OR INDIRECTLY, DESIGNATE THE
CALENDAR YEAR OF ANY PAYMENT TO BE MADE UNDER THIS AGREEMENT OR OTHERWISE WHICH
CONSTITUTES A “DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF CODE
SECTION 409A.

 

17

--------------------------------------------------------------------------------


 


(VII)         ALL EXPENSES OR OTHER REIMBURSEMENTS PAID PURSUANT TO
SECTION 4(G) HEREOF OR OTHERWISE THAT ARE TAXABLE INCOME TO EXECUTIVE SHALL IN
NO EVENT BE PAID LATER THAN THE END OF THE CALENDAR YEAR NEXT FOLLOWING THE
CALENDAR YEAR IN WHICH EXECUTIVE INCURS SUCH EXPENSE OR PAYS SUCH RELATED TAX. 
WITH REGARD TO ANY PROVISION HEREIN THAT PROVIDES FOR REIMBURSEMENT OF COSTS AND
EXPENSES OR IN-KIND BENEFITS, EXCEPT AS PERMITTED BY CODE SECTION 409A, (I) THE
RIGHT TO REIMBURSEMENT OR IN-KIND BENEFITS SHALL NOT BE SUBJECT TO LIQUIDATION
OR EXCHANGE FOR ANOTHER BENEFIT, (II) THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT, OF IN-KIND BENEFITS, PROVIDED DURING ANY TAXABLE YEAR SHALL NOT
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS TO BE
PROVIDED, IN ANY OTHER TAXABLE YEAR, PROVIDED THAT THE FOREGOING CLAUSE
(II) SHALL NOT BE VIOLATED WITHOUT REGARD TO EXPENSES REIMBURSED UNDER ANY
ARRANGEMENT COVERED BY INTERNAL REVENUE CODE SECTION 105(B) SOLELY BECAUSE SUCH
EXPENSES ARE SUBJECT TO A LIMIT RELATED TO THE PERIOD THE ARRANGEMENT IS IN
EFFECT AND (III) SUCH PAYMENTS SHALL BE MADE ON OR BEFORE THE LAST DAY OF
EXECUTIVE’S TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE EXPENSE
OCCURRED.  ANY TAX GROSS-UP PAYMENT AS PROVIDED HEREIN SHALL BE MADE IN ANY
EVENT NO LATER THAN THE END OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE
CALENDAR YEAR IN WHICH EXECUTIVE REMITS THE RELATED TAXES, AND ANY REIMBURSEMENT
OF EXPENSES INCURRED DUE TO A TAX AUDIT OR LITIGATION SHALL BE MADE NO LATER
THAN THE END OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN
WHICH THE TAXES THAT ARE THE SUBJECT OF THE AUDIT OR LITIGATION ARE REMITTED TO
THE TAXING AUTHORITY, OR, IF NO TAXES ARE TO BE REMITTED, THE END OF THE
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE AUDIT OR LITIGATION IS
COMPLETED.


 


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH ITS EXPRESS TERMS, AND OTHERWISE IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.


 


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.


 


(K)           EFFECTIVENESS CONTINGENT UPON EMERGENCE. THIS AGREEMENT SHALL
BECOME EFFECTIVE ONLY UPON THE CONSUMMATION OF THE PLAN OF REORGANIZATION.  IN
THE EVENT THE PLAN OF REORGANIZATION IS TERMINATED PRIOR TO THE CONSUMMATION
THEREOF IN ACCORDANCE WITH ITS TERMS FOR WHATEVER REASON, THIS AGREEMENT SHALL
BECOME NULL AND VOID.


 


(L)            JOINT DRAFTING.  THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE
THAT THIS AGREEMENT WAS JOINTLY DRAFTED BY THE COMPANY ON THE ONE SIDE AND BY
EXECUTIVE ON THE OTHER SIDE.  NEITHER PARTY, NOR ANY PARTY’S COUNSEL, SHALL BE
DEEMED THE DRAFTER OF THIS AGREEMENT IN ANY PROCEEDING THAT MAY HEREAFTER ARISE
BETWEEN THEM.

 

18

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

 

Aventine Renewable Energy Holdings, Inc.

 

 

 

 

 

By:

/s/Eugene Davis

 

Name: Eugene Davis

 

Title: Chairman

 

 

 

 

 

Executive:

 

 

 

 

 

/s/ Thomas Manuel

 

Thomas Manuel

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

GENERAL RELEASE

 


1.             TERMINATION OF EMPLOYMENT.  THOMAS MANUEL (THE “EXECUTIVE”)
ACKNOWLEDGES THAT EXECUTIVE’S LAST DAY OF EMPLOYMENT WITH AVENTINE RENEWABLE
ENERGY HOLDINGS, INC. (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS THE “COMPANY”)
IS [                              ] (THE “TERMINATION DATE”).


 

2.             Consideration.  In accordance with the Employment Agreement by
and between the Company and Executive, dated March 15, 2010 (the “Employment
Agreement”), a copy of which is attached hereto and incorporated herewith, the
Company agrees to provide the consideration set forth in
Section 8([d][e])(ii) of the Employment Agreement in exchange for this General
Release.

 

3.             Full Release.  Executive, for himself, his heirs, executors,
administrators, successors and assigns (hereinafter collectively referred to as
the “Releasors”), hereby fully releases and discharges the Company, its parents,
subsidiaries, affiliates, insurers, successors, and assigns, and their
respective officers, directors, employees, related parties and agents (all such
persons, firms, corporations and entities being deemed beneficiaries hereof and
are referred to herein as the “Related Parties”) from any and all actions,
causes of action, claims, obligations, costs, losses, liabilities, damages and
demands of whatsoever character, whether or not known, suspected or claimed,
which the Releasors have, from the beginning of time through the date of this
General Release, against the Related Parties arising out of or in any way
related to Executive’s employment with the Company or the termination of his
employment with the Company.  Notwithstanding anything herein to the contrary,
this General Release shall not (i) apply to any benefits due to Executive under
this General Release or otherwise under Section 8 of the Employment Agreement,
including without limitation, your right to a gross-up payment under
Section 8(g) and Exhibit B of the Employment Agreement; (ii) apply to
Executive’s rights to indemnification from the Company or rights to be covered
under any applicable insurance policy with respect to any liability Executive
incurred or might incur as an employee, officer or director of the Company or a
fiduciary of any Company benefit plan including, without limitation, Executive’s
rights under Section 9 of the Employment Agreement; (iii) impair any vested
benefits Executive may have, as of the Termination Date, under any other
employee benefit plans and programs applicable to Executive as of the
Termination Date; and (iv) impair your rights to any continuation of medical
coverage, pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

4.             Waiver of Rights Under All Applicable Statutes, Contract And
Common Law.  Executive understands that this General Release waives all claims
and rights Executive may have under certain applicable federal, state and local
statutory and regulatory laws, as each may be amended from time to time,
including but not limited to, the Age Discrimination in Employment Act
(including the Older Workers Benefit Protection Act) (“ADEA”), Title VII of the
Civil Rights Act; the Employee Retirement Income Security Act of 1974; the Equal
Pay Act; the Rehabilitation Act of 1973; the Americans with Disabilities Act;
the Americans with Disabilities Amendment Act, the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act, and all other
statutes, regulations, contracts, common law, and other laws in any and all
jurisdictions.

 

--------------------------------------------------------------------------------


 


5.             INFORMED AND VOLUNTARY SIGNATURE.  NO PROMISE OR INDUCEMENT HAS
BEEN MADE OTHER THAN THOSE SET FORTH IN THIS GENERAL RELEASE.  THIS GENERAL
RELEASE IS EXECUTED BY EXECUTIVE WITHOUT RELIANCE ON ANY REPRESENTATION BY THE
COMPANY OR ANY OF ITS AGENTS.  EXECUTIVE STATES THAT THAT HE IS FULLY COMPETENT
TO MANAGE HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE IS WAIVING LEGAL RIGHTS
BY SIGNING THIS GENERAL RELEASE.  EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS
CAREFULLY READ THIS GENERAL RELEASE AND HAS HAD THE OPPORTUNITY TO THOROUGHLY
DISCUSS THE TERMS OF THIS GENERAL RELEASE WITH LEGAL COUNSEL OF HIS CHOOSING. 
EXECUTIVE HEREBY ACKNOWLEDGES THAT HE FULLY UNDERSTANDS THE TERMS OF THIS
GENERAL RELEASE AND ITS FINAL AND BINDING EFFECT AND THAT HE AFFIXES HIS
SIGNATURE HERETO VOLUNTARILY AND OF HIS OWN FREE WILL.


 


6.             WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION ACT.  EXECUTIVE
UNDERSTANDS THAT THIS GENERAL RELEASE, AND THE RELEASE CONTAINED HEREIN, WAIVES
ALL OF HIS CLAIMS AND RIGHTS UNDER THE ADEA. THE WAIVER OF EXECUTIVE’S RIGHTS
UNDER THE ADEA DOES NOT EXTEND TO CLAIMS OR RIGHTS THAT MIGHT ARISE AFTER THE
DATE THIS GENERAL RELEASE IS EXECUTED.  ALL OR PART OF THE CONSIDERATION TO BE
PAID TO EXECUTIVE ARE IN ADDITION TO ANY SUMS TO WHICH EXECUTIVE WOULD BE
ENTITLED WITHOUT SIGNING THIS GENERAL RELEASE. FOR A PERIOD OF SEVEN (7) DAYS
FOLLOWING EXECUTION OF THIS GENERAL RELEASE, EXECUTIVE MAY REVOKE THE TERMS OF
THIS GENERAL RELEASE BY A WRITTEN DOCUMENT RECEIVED BY THE EMPLOYER NO LATER
THAN 11:59 P.M. OF THE SEVENTH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS
GENERAL RELEASE.  THIS GENERAL RELEASE WILL NOT BE EFFECTIVE UNTIL SAID
REVOCATION PERIOD HAS EXPIRED WITHOUT A REVOCATION BY EXECUTIVE (THE “EFFECTIVE
DATE”). EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN GIVEN UP TO [21/45](1) DAYS TO
DECIDE WHETHER TO SIGN THIS GENERAL RELEASE. EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS GENERAL RELEASE AND HAS BEEN
GIVEN A FULL AND FAIR OPPORTUNITY TO DO SO.


 

7.             Covenant Not To Sue.  Except for an action brought to enforce
this General Release or challenge the validity of the ADEA waiver, Executive
agrees to refrain from filing or otherwise initiating any action, lawsuit,
charge, claim, demand, grievance, arbitration or other legal action against the
Company or Related Parties over matters released or waived herein, and agrees
that he will refrain from participating in any action, complaint, charge, claim,
demand, grievance, arbitration or other legal action initiated or pursued by any
individual, group of individuals, partnership, corporation or other entity
against Executive and/or the Related Parties over matters released or waived
herein, except as required by law.  Notwithstanding the foregoing, nothing in
this General Release shall interfere with Executive’s right to file a charge
with or participate in an investigation or proceeding by the Equal Employment
Opportunity Commission or other federal or state regulatory or law enforcement
agency.  However, the consideration provided to Executive under this General
Release shall be the sole relief provided for the released claims. Executive
will not be entitled to recover and Executive agrees to waive any monetary
benefits or other recovery in connection with any such charge or proceeding,
without regard to who has brought such charge or proceeding.

 

8.             Litigation And Regulatory Cooperation.  Executive shall
(a) reasonably cooperate with the Company and/or Related Parties in the defense
or prosecution of any claims or actions now in existence or that may be brought
in the future against or on behalf of the Company and/or Related Parties that
relate to events or occurrences that transpired while Executive was employed by
the Company and (b) reasonably cooperate with the Company in connection with any

 

--------------------------------------------------------------------------------

(1) Insert 45 days in the event of a layoff of two or more employees.

 

--------------------------------------------------------------------------------


 

investigation or review by any federal, state, or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company; provided, that the
forgoing shall not apply if the interests of the Company and Executive are
adverse.  Any request for such cooperation shall take into account Executive’s
other personal and business commitments.  For any such cooperation that
Executive provides after December 31, 2012, the Company shall pay Executive a
per diem fee for such cooperation (calculated as one-fifth the weekly gross Base
Salary at the rate in effect immediately prior to the Termination Date), paid on
the last day of the month following the month in which such fee was earned.  The
Company shall reimburse the Executive for all reasonable out-of-pocket expenses
incurred by him in connection with providing such cooperation, and for legal
fees to the extent Executive in good faith reasonably believes that he needs the
advice of his own counsel.  Executive’s entitlement to reimbursement of such
costs and expenses, including legal fees, pursuant to this Section 8, shall in
no way affect Executive’s rights, if any, to be indemnified and/or advanced
expenses under law or in accordance with the Company’s by-laws.  Any
reimbursement of expenses pursuant to this Section 8 shall be made in the manner
set forth in Sections 4(g) and 15(h)(vii) of the Employment Agreement.

 

9.             Reaffirmation of Continuing Obligations Under Employment
Agreement And Applicable Law.  Nothing in this General Release is intended to
replace, supersede or supplant Executive’s independent and obligations under the
Employment Agreement that specifically continue following a termination of his
employment.  By executing this General Release, Executive hereby acknowledges
and reaffirms all such continuing obligations under the Employment Agreement and
applicable law, including but not limited to his obligations set forth in
Section 10 of the Employment Agreement, entitled “Restrictive Covenants.”  These
obligations include, without limitation, Executive’s agreements concerning
Confidential Information, non-competition and non-solicitation.

 

10.           No Admission of Liability.  This General Release shall not in any
way be considered or construed as an admission by the Company of any improper
actions or liability whatsoever as to Executive or any other person.

 

11.           Miscellaneous.

 

(a)           This General Release shall be governed in all respects by the laws
of the State of New York without regard to the principles of conflict of law.

 


(B)           IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS OF THIS
GENERAL RELEASE IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS WILL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY. MOREOVER, IF ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS GENERAL RELEASE IS HELD TO BE EXCESSIVELY BROAD AS TO
DURATION, SCOPE, ACTIVITY OR SUBJECT, SUCH PROVISIONS WILL BE CONSTRUED BY
LIMITING AND REDUCING THEM SO AS TO BE ENFORCEABLE TO THE MAXIMUM EXTENT
COMPATIBLE WITH APPLICABLE LAW.


 


(C)           THIS GENERAL RELEASE MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

--------------------------------------------------------------------------------


 


(D)           THE PARAGRAPH HEADINGS USED IN THIS GENERAL RELEASE ARE INCLUDED
SOLELY FOR CONVENIENCE AND SHALL NOT AFFECT OR BE USED IN CONNECTION WITH THE
INTERPRETATION OF THIS GENERAL RELEASE.


 


(E)           THIS GENERAL RELEASE AND THE EMPLOYMENT AGREEMENT REPRESENT THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HERETO
AND MAY NOT BE AMENDED EXCEPT IN A WRITING SIGNED BY THE COMPANY AND EXECUTIVE.


 


(F)            THIS GENERAL RELEASE SHALL BE BINDING ON THE EXECUTORS, HEIRS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS OF EXECUTIVE AND THE SUCCESSORS AND
ASSIGNS OF THE RELATED PARTIES AND THE RELEASORS AND SHALL INURE TO THE BENEFIT
OF THE RESPECTIVE EXECUTORS, HEIRS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS OF
THE RELATED PARTIES AND THE RELEASORS.


 


[SIGNATURE PAGE FOLLOWS]


 

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS GENERAL RELEASE ON
THIS        DAY OF                               .


 


 

 

Aventine Renewable Energy Holdings, Inc.

 

 

 

 

 

By:

/s/ Eugene Davis

 

Name: Eugene Davis

 

Title: Chairman

 

 

 

 

 

Executive:

 

 

 

 

 

/s/ Thomas Manuel

 

Thomas Manuel

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PARACHUTE TAX INDEMNITY PROVISIONS

 

This Exhibit B sets forth the terms and provisions applicable to Executive
pursuant to the provisions of the Section 8(g) of the Agreement.  This Exhibit B
shall be subject in all respects to the terms and conditions of the Agreement. 
Capitalized terms used without definition in this Exhibit B shall have the
meanings set forth in the Agreement.

 

(i)            In the event that Executive shall become entitled to payments
and/or benefits provided by the Agreement or any other amounts to (or for the
benefit of) Executive that constitute “parachute payments,” as such term is
defined under Section 280G of the Code, as a result of a change in ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company (collectively, the “Company Payments”), and such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and similar tax, if any, that may hereafter be imposed
by any taxing authority), the Company shall pay to Executive at the time
specified in clause (v) below an additional amount (the “Gross-Up Payment”) such
that the net amount retained by Executive from the Company Payments together
with the Gross-Up Payment, after deduction of any Excise Tax on the Company
Payments and any U.S. federal, state, and local income or payroll tax upon the
Gross-Up Payment provided for by this clause (i), but before deduction for any
U.S. federal, state, and local income or payroll tax on the Company Payments,
shall be equal to the Company Payments.

 

(ii)           Notwithstanding the foregoing provisions of this Exhibit B to the
contrary, if it shall be determined that Executive is entitled to a Gross-Up
Payment, but the Company Payments do not exceed 110% of the greatest amount (the
“Reduced Amount”) that could be paid to Executive such that the receipt of the
Company Payments would not give rise to any Excise Tax, then no Gross-Up Payment
shall be made to Executive and the Company Payments, in the aggregate, shall be
reduced to the Reduced Amount.  Any such reduction shall be made in the
following order:  any cash severance Executive is entitled to receive (starting
with the last payment due), then other cash amounts Executive is entitled to
receive that are considered parachute payments under Section 280G of the Code
(starting with the last payment due), then any stock options that have exercise
prices higher than the then fair market value price of the stock (based on the
latest vesting tranches), then restricted stock and restricted stock units based
on the last ones scheduled to be distributed and then other stock options based
on the latest vesting tranches.  In the event that the Internal Revenue Service
or court ultimately makes a determination that the “excess parachute payments”
plus the “base amount” is an amount other than as determined initially, an
appropriate adjustment shall be made with regard to the Gross-Up Payment or
Reduced Amount, as applicable, to reflect the final determination and the
resulting impact on whether this clause (ii) applies.

 

1

--------------------------------------------------------------------------------


 

(iii)          For purposes of determining whether any of the Company Payments
and Gross-Up Payment (collectively, the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax:

 

(A)  the Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless and except to the extent
that, in the opinion of the Company’s independent certified public accountants
appointed prior to any change in ownership (as defined under
Section 280G(b)(2) of the Code) or a certified public accountant appointed
following a change in ownership that is mutually acceptable to the Company and
Executive, or tax counsel selected by such accountants or the Company (the
“Accountants”) such Total Payments (in whole or in part):  (1) do not constitute
“parachute payments,” (2) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or (3) are otherwise not subject to the Excise Tax; and

 

(B) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

 

In the event that the Accountants are serving as accountants or auditors for the
individual, entity or group effecting the change in control (within the meaning
of Section 280G of the Code), Executive may appoint another nationally
recognized accounting firm to make the determinations hereunder (which
accounting firm shall then be referred to as the “Accountants” hereunder).  All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and Executive at such time
as it is requested by the Company or Executive.  The determination of the
Accountants, subject to the adjustments provided below, shall be final and
binding upon the Company and Executive.

 

(iv)          For purposes of determining the amount of the Gross-Up Payment,
Executive’s marginal blended actual rates of federal, state and local income
taxation in the calendar year in which the change in ownership or effective
control that subjects Executive to the Excise Tax occurs shall be used.  In the
event that the Excise Tax is subsequently determined by the Accountants to be
less than the amount taken into account hereunder at the time the Gross-Up
Payment is made, Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
Executive if such repayment results in a reduction in Excise Tax or a U.S.
federal, state and local income tax deduction).  Notwithstanding the foregoing,
in the event that any portion of the Gross-Up Payment to be refunded to the
Company has been

 

2

--------------------------------------------------------------------------------


 

paid to any U.S. federal, state and local tax authority, repayment thereof (and
related amounts) shall not be required until actual refund or credit of such
portion has been made to Executive.  Executive and the Company shall mutually
agree upon the course of action to be pursued (and the method of allocating the
expense thereof) if Executive’s claim for refund or credit is denied.  In the
event that the Excise Tax is later determined by the Accountants or the Internal
Revenue Service (or other taxing authority) to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest or penalties payable with respect
to such excess) promptly after the amount of such excess is finally determined.

 

(v)           The Gross-Up Payment or portion thereof provided for in clause
(iv) above shall be paid not later than the sixtieth (60th) day following an
event occurring which subjects Executive to the Excise Tax; provided, however,
that if the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Accountants, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to clause (iv) above, as soon as the amount
thereof can reasonably be determined, but in no event later than the
seventy-fifth (75th) day after the occurrence of the event subjecting Executive
to the Excise Tax.  Subject to clauses (iv) and (ix) of this Exhibit B, in the
event that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to Executive, payable on the fifth (5th) day after demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

 

(vi)          In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect
Executive, but Executive shall control any other issues.  In the event that the
issues are interrelated, Executive and the Company shall in good faith cooperate
so as not to jeopardize resolution of either issue, but if the parties cannot
agree, Executive shall make the final determination with regard to the issues. 
In the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, Executive shall permit the representative of the
Company to accompany Executive, and Executive and Executive’s representative
shall cooperate with the Company and its representative.

 

(vii)         The Company shall be responsible for all charges of the
Accountants.

 

(viii)        The Company and Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit B.

 

3

--------------------------------------------------------------------------------


 

(ix)           Nothing in this Exhibit B is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to Executive and the repayment
obligation null and void.

 

(x)            Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this Exhibit B shall be made in any event no later than the end of
the calendar year immediately following the calendar year in which Executive
remits the related taxes, and any reimbursement of expenses incurred due to a
tax audit or litigation shall be made no later than the end of the calendar year
immediately following the calendar year in which the taxes that are the subject
of the audit or litigation are remitted to the taxing authority, or, if no taxes
are to be remitted, the end of the calendar year following the calendar year in
which the audit or litigation is completed.

 

(xi)           The provisions of this Exhibit B shall survive the termination of
Executive’s employment with the Company for any reason and any amount payable
under this Exhibit B shall be subject to the provisions of Section 15(h) of the
Agreement.

 

4

--------------------------------------------------------------------------------

 